Exhibit 10.1

 

 

 

 

LOGO [g372940p1.jpg]

TERM LOAN CREDIT AGREEMENT

dated as of

June 22, 2012,

among

WATSON PHARMACEUTICALS, INC.,

as Borrower,

THE LENDERS PARTY HERETO

and

BANK OF AMERICA, N.A.,

as Administrative Agent

WELLS FARGO BANK, N.A.,

as Syndication Agent

and

BARCLAYS BANK PLC, UNION BANK, N.A.,

MIZUHO CORPORATE BANK, LTD. and JPMORGAN CHASE BANK, N.A.,

as Co-Documentation Agents

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

WELLS FARGO SECURITIES, LLC,

as Joint Book Managers and Joint Lead Arrangers

and

BARCLAYS BANK PLC and J.P. MORGAN SECURITIES LLC

as Joint Lead Arrangers

 

 

 

 

 

Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page      ARTICLE I.       DEFINITIONS AND ACCOUNTING TERMS   

1.01

   Defined Terms      1   

1.02

   Other Interpretive Provisions      23   

1.03

   Accounting Terms      24   

1.04

   Times of Day      25   

1.05

   Rounding      25   

1.06

   Schedules      25       ARTICLE II.       THE COMMITMENTS AND BORROWINGS   

2.01

   Loans      25   

2.02

   Borrowings, Conversions and Continuations of Loans      26   

2.03

   [Reserved]      28   

2.04

   [Reserved]      28   

2.05

   [Reserved]      28   

2.06

   Prepayments      28   

2.07

   Termination or Reduction of Commitments      29   

2.08

   Repayment of Loans      29   

2.09

   Interest      29   

2.10

   Fees      30   

2.11

   Computation of Interest and Fees      30   

2.12

   Evidence of Debt      31   

2.13

   Payments Generally; Administrative Agent’s Clawback      31   

2.14

   Sharing of Payments by Lenders      33   

2.15

   [Reserved]      33   

2.16

   [Reserved]      33   

2.17

   Defaulting Lenders      33       ARTICLE III.       TAXES, YIELD PROTECTION
AND ILLEGALITY   

3.01

   Taxes      35   

3.02

   Illegality      39   

3.03

   Inability to Determine Rates      40   

3.04

   Increased Costs; Additional Reserve Requirements      40   

3.05

   Compensation for Losses      42   

3.06

   Mitigation Obligations; Replacement of Lenders      43   

3.07

   Survival      43   

 

i    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

   ARTICLE IV.       CONDITIONS PRECEDENT   

4.01

   Conditions to Effectiveness      43   

4.02

   Conditions to Borrowing      44       ARTICLE V.       REPRESENTATIONS AND
WARRANTIES   

5.01

   Existence, Qualification and Power      46   

5.02

   Authorization; No Contravention      46   

5.03

   Material Governmental Authorization; Other Material Consents      47   

5.04

   Binding Effect      47   

5.05

   Financial Statements      47   

5.06

   Litigation; Absence of Injunction      47   

5.07

   No Default      48   

5.08

   Ownership of Property; Liens      48   

5.09

   Environmental Compliance      48   

5.10

   Solvency      48   

5.11

   Insurance      48   

5.12

   Taxes      48   

5.13

   Patriot Act      48   

5.14

   ERISA      48   

5.15

   OFAC      49   

5.16

   Subsidiaries; Equity Interests      49   

5.17

   Margin Regulations; Investment Company Act      50   

5.18

   Disclosure      50   

5.19

   Compliance with Laws      50   

5.20

   Intellectual Property; Licenses, Etc      50       ARTICLE VI.      
AFFIRMATIVE COVENANTS   

6.01

   Financial Statements      51   

6.02

   Certificates; Other Information      52   

6.03

   Notices      53   

6.04

   Payment of Taxes      54   

6.05

   Preservation of Existence, Etc      54   

6.06

   Maintenance of Properties      54   

6.07

   Maintenance of Insurance      54   

6.08

   Compliance with Laws      54   

6.09

   Books and Records      54   

6.10

   Inspection Rights      54   

6.11

   Use of Proceeds      55   

6.12

   Covenant to Guarantee Obligations      55   

 

ii    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

   ARTICLE VII.       NEGATIVE COVENANTS   

7.01

   Liens      55   

7.02

   Subsidiary Indebtedness      56   

7.03

   Fundamental Changes      57   

7.04

   Change in Nature of Business      58   

7.05

   Transactions with Affiliates      58   

7.06

   Investments      58   

7.07

   Restricted Payments      58   

7.08

   Consolidated Leverage Ratio      58   

7.09

   Net Worth      59       ARTICLE VIII.       EVENTS OF DEFAULT AND REMEDIES   

8.01

   Events of Default      59   

8.02

   Remedies Upon Event of Default      61   

8.03

   Application of Funds      61   

8.04

   Cleanup Period      62       ARTICLE IX.       ADMINISTRATIVE AGENT   

9.01

   Appointment and Authority      62   

9.02

   Rights as a Lender      62   

9.03

   Exculpatory Provisions      62   

9.04

   Reliance by Administrative Agent      63   

9.05

   Delegation of Duties      64   

9.06

   Resignation of Administrative Agent      64   

9.07

   Non-Reliance on Administrative Agent and Other Lenders      64   

9.08

   No Other Duties, Etc      65   

9.09

   Administrative Agent May File Proofs of Claim      65   

9.10

   Guaranty Matters      66       ARTICLE X.       MISCELLANEOUS   

10.01

   Amendments, Etc      66   

10.02

   Notices; Effectiveness; Electronic Communication      67   

10.03

   No Waiver; Cumulative Remedies; Enforcement      69   

10.04

   Expenses; Indemnity; Damage Waiver      70   

10.05

   Payments Set Aside      71   

10.06

   Successors and Assigns      72   

10.07

   Treatment of Certain Information; Confidentiality      76   

10.08

   Right of Setoff      77   

10.09

   Interest Rate Limitation      77   

10.10

   Counterparts; Integration; Effectiveness      77   

10.11

   Survival of Representations and Warranties      78   

10.12

   Severability      78   

10.13

   Replacement of Lenders      78   

 

iii    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

10.14

   Governing Law; Jurisdiction; Etc      79   

10.15

   WAIVER OF JURY TRIAL      80   

10.16

   USA PATRIOT Act      80   

10.17

   No Advisory or Fiduciary Responsibility      81   

10.18

   Electronic Execution of Assignments      81   

SCHEDULES

 

2.01

  

Applicable Percentages; Commitments

5.06

  

Litigation

5.16

  

Subsidiaries; Other Equity Investments

7.01

  

Existing Liens

7.02

  

Existing Indebtedness

10.02

  

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

    Form of

A

  

Administrative Questionnaire

B

  

Assignment and Assumption

C

  

Compliance Certificate

D

  

Loan Notice

E

  

Note

F

  

Subsidiary Guaranty

G

  

Officer’s Certificate

H-1

  

Opinion of Latham & Watkins LLP, special New York counsel to the Company

H-2

  

Opinion of Greenberg Traurig LLP, special Nevada counsel to the Company

I

  

Solvency Certificate

J-1

  

U.S. Tax Compliance Certificate (For Foreign Lenders that are not Partnerships)

J-2

  

U.S. Tax Compliance Certificate (For Foreign Participants that are not
Partnerships)

J-3

  

U.S. Tax Compliance Certificate (For Foreign Participants that are Partnerships)

J-4

  

U.S. Tax Compliance Certificate (For Foreign Lenders that are Partnerships)

 

iv    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

This TERM LOAN CREDIT AGREEMENT is entered into as of June 22, 2012, among
WATSON PHARMACEUTICALS, INC., a Nevada corporation (the “Company”), each lender
from time to time party hereto (collectively, the “Lenders” and, individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent.

The Company intends to acquire, directly or indirectly (the “Acquisition”), all
of the outstanding Equity Interests of Actavis Pharma Holding 4 ehf., a company
incorporated in Iceland, Actavis Inc., a Delaware corporation, and Actavis S.à
r.l., a company incorporated in the Grand Duchy of Luxembourg (collectively, the
“Target Companies”) from their respective equity holders (collectively, the
“Sellers”) and certain debt claims owed by the Target Companies to the Sellers
and other affiliates pursuant to that certain Sale and Purchase Agreement, dated
as of April 25, 2012, among the Company, Watson Pharma S.à r.l., the Sellers and
the other persons party thereto (such agreement, together with all schedules and
exhibits attached thereto, all Transaction Documents (as defined therein) and
all Documents in Agreed Form (as defined therein), the “Acquisition Agreement”).

To finance, in part, the Acquisition, the Company has requested that the Lenders
provide a senior unsecured term loan facility, and the Lenders are willing to do
so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms will have the
meanings set forth below:

“Acquisition” has the meaning specified in the recitals hereto.

“Acquisition Agreement” has the meaning specified in the recitals hereto
(subject to Section 1.02(a)).

“Acquisition Agreement Representations” means representations made by or with
respect to the Target Companies in the Acquisition Agreement as are material to
the interests of the Lenders, but only to the extent that the Company or any of
its Affiliates has the right to terminate its (or their) obligations under the
Acquisition Agreement, or to decline to consummate the Acquisition pursuant to
the Acquisition Agreement, as a result of a breach of such representations in
the Acquisition Agreement.

“Acquisition Indebtedness” means any debt or equity securities (including,
without limitation, any securities convertible or exchangeable into or
exercisable for equity securities, other equity-linked securities or hybrid
debt-equity securities) of the Company or any of its Affiliates that have been
issued for the purpose of financing, in part, the Acquisition (including
refinancing all or a portion of the Bridge Facility).

 

1    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify to the Company and the
Lenders.

“Administrative Fee Letter” means that certain administrative fee letter, dated
April 25, 2012, between the Company and Bank of America.

“Administrative Questionnaire” means an Administrative Questionnaire
substantially in the form of Exhibit A.

“Affiliate” means, with respect to any Person, another Person that, directly or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Effective Date, the Aggregate Commitments are $1,800,000,000.

“Agreement” means this Term Loan Credit Agreement, dated as of June 22, 2012.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of (a) prior to the Closing
Date, the Aggregate Commitments represented by such Lender’s Commitment at such
time and (b) thereafter, the principal amount of all Loans outstanding at such
time represented by such Lender’s outstanding Loans at such time. If the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender will be determined based on the Applicable Percentage of such Lender most
recently in effect, giving effect to any subsequent assignments. The initial
Applicable Percentage of each Lender as of the Effective Date is set forth
opposite the name of such Lender on Schedule 2.01.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Pricing Level  

Debt Ratings S&P/ Moody’s

 

Eurodollar Rate Loans

 

Base Rate Loans

I   > A-/A3   1.000%   0.000% II   BBB+/Baa1   1.250%   0.250% III   BBB/Baa2  
1.500%   0.500% IV   BBB-/Baa3   1.750%   0.750% V   < BB+/Ba1   2.000%   1.000%

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P, and Moody’s (collectively, the “Debt Ratings”) of the Company’s
non-credit-enhanced, senior unsecured long-term debt (or if such debt is not so
rated, the issuer rating or corporate credit

 

2    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

rating of the Company); provided that (i) if either Moody’s or S&P does not have
in effect a Debt Rating, then the Debt Rating assigned by the other rating
agency shall be used; (ii) if neither Moody’s nor S&P has in effect a Debt
Rating, Pricing Level V shall apply; and (iii) if the relevant Debt Ratings
assigned by Moody’s and S&P fall within different Pricing Levels, the Applicable
Rate shall be based on the higher of the two Debt Ratings (with Pricing Level I
being the highest and Pricing Level V being the lowest), unless one of the two
Debt Ratings is two or more Pricing Levels lower than the other, in which case
the Applicable Rate shall be based on the Pricing Level corresponding to the
Debt Rating that is the midpoint between the two Debt Ratings or, if there is no
such midpoint, the Pricing Level that is one level lower than the Pricing Level
corresponding to the higher Debt Rating.

Initially, the Applicable Rate shall be based on Pricing Level III. If the
relevant Debt Rating assigned by Moody’s or S&P shall be changed (other than as
a result of a change in the rating system of Moody’s or S&P), such change shall
be effective as of the date on which it is first announced by the applicable
rating agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Company
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system (including, in such case, an amendment to
replace Moody’s or S&P, as applicable, with another rating agency) or the
unavailability of ratings from such rating agency, and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means MLPF&S and WFS, in their capacities as joint lead arrangers
and joint book managers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2011,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Bank of America” means Bank of America, N.A. and its successors.

 

3    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate in effect on such day plus 1/2 of 1%,
(b) the rate of interest in effect for such day as publicly announced from time
to time by the Administrative Agent as its “prime rate,” and (c) the Eurodollar
Rate in effect on such day plus 1.00%. The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such prime rate announced by
the Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change. Any change in the Federal
Funds Rate or the Eurodollar Rate will take effect on the effective date of such
change in the Federal Funds Rate or the Eurodollar Rate, as applicable.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

“Bridge Facility” means that certain senior unsecured bridge loan in aggregate
principal amount of $6,000,000,000 committed to be made to the Company pursuant
to the Commitment Letter.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City, New York and, if such day relates to any interest rate
settings, any fundings, disbursements, settlements and payments in respect of a
Eurodollar Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of a Eurodollar Rate Loan, means any such day on which
dealings in deposits in US Dollars are conducted by and between banks in the
London interbank eurodollar market.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall, in
each case, be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

4    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
more than 35% of the total voting power of the Equity Interests in the Company
on a fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);

(b) for purposes of Section 7.03 only, during any period of 12 consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of the Company cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors);

(c) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, the assets of the Company
and its Subsidiaries taken as a whole to any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act) other than
to any Wholly Owned Subsidiary of the Company; or

(d) the adoption of a plan of liquidation of the Company.

“Closing Date” means the first date all the conditions precedent in Section 4.02
are satisfied (or waived in accordance with Section 10.01), and in any event no
later than February 28, 2013.

“Code” means the Internal Revenue Code of 1986, as amended.

 

5    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

“Co-Documentation Agents” means Barclays Bank PLC, Union Bank, N.A., Mizuho
Corporate Bank, Ltd., and JPMorgan Chase Bank, N.A., in their capacities as
co-documentation agents.

“Commitment” means, as to each Lender, its obligation to make a Loan to the
Company pursuant to Section 2.01 in a principal amount not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Commitment Letter” means that certain Commitment Letter, dated April 25, 2012,
among Bank of America, MLPF&S, Wells Fargo, WFS and the Company.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Materials” has the meaning specified in Section 6.02.

“Company SEC Documents” means all reports, schedules, forms, proxy statements,
prospectuses (including prospectus supplements), registration statements and
other information filed by the Company with the SEC or furnished by the Company
to the SEC pursuant to the Securities Exchange Act.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus, without duplication and only to the extent such amount
represents a charge or expense determined in accordance with GAAP and reflected
in the consolidated earnings of the Company and regardless of classification
within the Company’s statement of income, the sum of (i) interest expense,
(ii) income tax expense, (iii) depreciation and amortization expense,
(iv) losses attributable to non-controlling interest, (v) stock compensation
expense, (vi) asset impairment charges or other charges associated with the
revaluation of assets or liabilities, (vii) charges associated with the
revaluation of acquisition related contingent liabilities that are based in
whole or in part on future estimated cash flows, (viii) business restructuring
charges associated with the Company’s Global Supply Chain and Operational
Excellence initiatives or other restructurings of a similar nature, (ix) costs
and charges associated with the acquisition of businesses and assets including,
but not limited to, Milestone Payments and integration charges, (x) litigation
charges and settlements, (xi) losses and expenses associated with the sale of
assets and (xii) other unusual charges or expenses minus, to the extent included
in calculating such Consolidated Net Income, the sum of (1) interest income,
(2) gains or income of a nature similar to items (i) through (xii) above. For
the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”), (i) if at any time
during such Reference Period the Company or any Subsidiary shall have made any
Material Disposition, the Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period, and (ii) if during
such Reference Period

 

6    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

the Company or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto in accordance with Section 1.03(c) as if such Material
Acquisition occurred on the first day of such Reference Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Debt as of such date to (b) Consolidated EBITDA for
the period of the four fiscal quarters of the Company most recently ended.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Company and its Subsidiaries for that period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Total Assets” means, at any time, the total assets of the Company
and its Subsidiaries, at such time, that would be reflected on a consolidated
balance sheet of the Company and its Subsidiaries prepared in accordance with
GAAP.

“Consolidated Total Debt” means, at any time, for the Company and its
Subsidiaries on a consolidated basis, the aggregate amount of (a) all
Indebtedness for borrowed money, (b) all Receivables Facility Attributable
Indebtedness, and (c) all Capital Lease Obligations and Synthetic Lease
Obligations.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to the rate otherwise applicable to
the relevant Loan pursuant to Section 2.09 plus 2.00% per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and the Company in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any

 

7    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

applicable Default, shall be specifically identified and supported by reasonable
background information provided by such Lender in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Company or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s good faith determination that a
condition precedent to funding (which condition precedent, together with any
applicable Default, shall be specifically identified and supported by reasonable
background information provided by such Lender in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after request by the Administrative Agent or the Company, to confirm in writing
to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent or the Company, as applicable, that a Lender is a Defaulting Lender under
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.17(b) upon delivery of written notice of such determination to the
Administrative Agent, the Company, and each Lender).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Domestic Subsidiary” means any Subsidiary that was incorporated or organized
under the laws of the United States, any state thereof or the District of
Columbia, other than (a) any such Subsidiary substantially all of whose assets
consist of stock or securities of a Foreign Subsidiary (or Subsidiaries) or
(b) any such Subsidiary that is wholly or partially owned by a Foreign
Subsidiary.

“Effective Date” means the date on which the conditions precedent set forth in
Section 4.01 shall have been satisfied, which date is June 22, 2012.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v), subject to such consents, if any,
as may be required under Section 10.06(b)(iii).

 

8    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

“Eligible Pre-Closing Lenders” means Bank of America, N.A., Wells Fargo Bank,
National Association, Barclays Bank PLC, JPMorgan Chase Bank, N.A., Deutsche
Bank AG New York Branch, Mizuho Corporate Bank, Ltd., The Bank of
Tokyo-Mitsubishi UFJ, Ltd., DnB Bank ASA, Grand Cayman Branch, HSBC Bank USA,
National Association, the Royal Bank of Scotland plc, and U.S. Bank National
Association.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any of its respective Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan or
Multiemployer Plan; (b) a withdrawal by the Company or any ERISA Affiliate from
a Pension Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Company or
any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan or Multiemployer Plan amendment as a
termination under

 

9    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Company or any ERISA Affiliate; or (g) the determination that any Pension Plan
or Multiemployer Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Banker’s Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in US Dollars (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period, or (ii) if such rate referenced in the preceding clause (i) is
not available at such time for any reason, then the “Eurodollar Rate” for such
Interest Period will be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in US Dollars for delivery on the first
day of such Interest Period in Same Day Funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch (or other Bank of America branch or Affiliate) to major
banks in the London interbank market for US Dollars at their request at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for US Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in US Dollars for delivery on the date of
determination in Same Day Funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America’s London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Company

 

10    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

hereunder or under any other Loan Document, (a) Taxes imposed on or measured by
its overall net income (however denominated), and franchise Taxes imposed on it
(in lieu of net income Taxes), by the United States (or any political
subdivision or taxing authority thereof or therein), or by the jurisdiction (or
any political subdivision or taxing authority thereof or therein) under the laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, or by any jurisdiction with which such recipient has a present or
former connection (other than solely on account of the execution, delivery,
performance, filing, recording and enforcement of, and the other activities
contemplated in, this Agreement), (b) any branch profits Taxes imposed by the
United States or any similar Tax imposed by any other jurisdiction described in
clause (a) of this definition, (c) any backup withholding Tax that is required
by the Code to be withheld from amounts payable to any recipient that has failed
to comply with clause (A) of Section 3.01(e)(ii), (d) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Company under
Section 10.13), any withholding Tax that is imposed on amounts payable to such
Foreign Lender pursuant to any law in effect at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or is attributable
to such Foreign Lender’s failure or inability to comply with Section 3.01(g) or
clause (B) of Section 3.01(e)(ii), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
Lending Office (or assignment), to receive additional amounts from the Company
with respect to such withholding Tax pursuant to Section 3.01(a), and (e) any
United States federal withholding Taxes imposed pursuant to FATCA.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code as of the Effective Date
(or any amendment or successor provisions that are substantively similar and not
materially more onerous to comply with), and any present or future regulations
promulgated with respect thereto or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day will be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day will be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means each of the Administrative Fee Letter and the Joint Fee
Letter, collectively, the “Fee Letters.”

“Fiscal Year” means the fiscal year of the Company and its Subsidiaries ending
on December 31st of each calendar year.

 

11    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

“Foreign Lender” means any Administrative Agent or Lender that is not a United
States person, as such term is defined in Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means a Subsidiary that is not formed under the laws of the
United States, any state thereof or the District of Columbia.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied; provided that, notwithstanding
anything in this Agreement to the contrary, leases will be accounted for using
accounting principles as in effect on the Effective Date.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee will be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

12    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness will have been assumed by such Person or is limited in
recourse;

(f) Capital Lease Obligations;

(g) Synthetic Lease Obligations;

(h) Receivables Facility Attributable Indebtedness; and

(i) all Guarantees of such Person in respect of any of the foregoing; provided
that Indebtedness shall not include any performance guarantee or any other
guarantee that is not a guarantee of other Indebtedness.

For all purposes hereof, the Indebtedness of any Person will include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date will be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

 

13    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period will also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (or, if agreed to by all Lenders, nine or twelve months or a period
of shorter than one month), as selected by the Company in its Loan Notice;
provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period will extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance (other than prepaid expenses, extension of trade credit and advances to
customers and suppliers, advances to employees and similar items to the extent
made in the ordinary course of business) or capital contribution to, Guarantee
or assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person and any arrangement pursuant to
which the investor Guarantees Indebtedness of such other Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“IP Rights” has the meaning specified in Section 5.20.

“Joint Fee Letter” means that certain joint fee letter, dated April 25, 2012,
among Bank of America, MLPF&S, Wells Fargo, WFS and the Company.

 

14    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” has the meaning specified in Section 2.01.

“Loan Documents” means this Agreement, each Note, the Fee Letters and each
Subsidiary Guaranty (if any).

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, will be substantially in the form of
Exhibit D.

“Loan Parties” means, collectively, the Company and the Subsidiary Guarantors
(if any).

“Major Default” means a Default that has occurred and is continuing under
Section 8.01 (a), (b), (e), (f), (g), (j) (solely with respect to this
Agreement) or (k).

“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, division, product line (including rights in respect of any drug or
other pharmaceutical product) or line of business, or (ii) all or substantially
all of the common stock or other Equity Interests of a Person, and (b) involves
the payment of consideration (including the aggregate principal amount of any
Indebtedness that is assumed by the Company or any Subsidiary following such
acquisition) by the Company and its Subsidiaries in excess of $200,000,000
(including the value of any Equity Interests of the Company or any of its
Subsidiaries used as consideration in any such transaction).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, results of operations or financial condition
of the Company and its Subsidiaries taken as a whole; (b) a material adverse
effect on the ability of the Company or any

 

15    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

Subsidiary Guarantor, if any, to perform its payment obligations under any Loan
Document to which it is a party; or (c) a material adverse effect on the
legality, validity, binding effect or enforceability against the Company or any
Subsidiary Guarantor, if any, of any Loan Document to which it is a party.

“Material Disposition” means any Disposition of property or series of
Dispositions of property (other than any sale and leaseback transaction or any
Permitted Receivables Transfer, in each case to the extent the Indebtedness or
Liens arising in connection therewith are permitted under Sections 7.01 and
7.02) that yield gross proceeds (including the aggregate principal amount of any
Indebtedness of the Company or any Subsidiary that is assumed by another Person
following such Disposition) to the Company or any of its Subsidiaries in excess
of $200,000,000.

“Material Indebtedness” means Indebtedness (other than the Obligations) of any
one or more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $100,000,000.

“Material Subsidiary” means each Subsidiary of the Company that meets any of the
following tests: (a) its assets equal or exceed 5% of Consolidated Total Assets
of the Company and its Subsidiaries, or (b) its revenues equal or exceed 5% of
the total revenues of the Company and its Subsidiaries on a consolidated basis
as of the last day of the Company’s most recently ended fiscal quarter for the
four consecutive fiscal quarters ending with such fiscal quarter; provided that
if the Subsidiaries that meet either of the tests in (a) or (b), when combined
with revenues generated or assets owned directly by the Company (excluding any
assets or revenues located or generated at the Subsidiary level), aggregate less
than 90% of the Consolidated Total Assets or total revenues of the Company and
its Subsidiaries on a consolidated basis, the Company shall identify additional
Subsidiaries to constitute Material Subsidiaries until such threshold is met.

“Maturity Date” means the date that is the fifth anniversary of the Closing
Date; provided, however, that if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.

“Milestone Payments” means payments made under contractual arrangements arising
in connection with any acquisition (or licensing) of assets or Equity Interests
by the Company or any Subsidiary to the sellers (or licensors) of the assets or
Equity Interests acquired (or licensed) under such contractual arrangements
based on the achievement of specified revenue, profit or other performance
targets (financial or otherwise).

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

16    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

“Net Worth” means, as at any time, the sum of Consolidated Total Assets of the
Company less all liabilities of the Company and its Subsidiary, at such time,
calculated in accordance with GAAP on a consolidated basis.

“Note” means a promissory note made by the Company in favor of a Lender
evidencing Loans made by such Lender to the Company, substantially in the form
of Exhibit E.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Company or any other Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OFAC” has the meaning specified in Section 5.15.

“OFAC Countries” has the meaning specified in Section 5.15.

“OFAC Listed Person” has the meaning specified in Section 5.15.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Originators” means the Company and/or any of its Subsidiaries in their
respective capacities as parties to any Receivables Purchase Documents as
sellers or transferors of any Receivables and Related Security in connection
with a Permitted Receivables Transfer.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

“Participant” has the meaning specified in Section 10.06(e).

“Participant Register” has the meaning specified in Section 10.06(e).

 

17    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation. “Pension Act” means the
Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Receivables Transfer” means (a) a sale or other transfer by an
Originator to an SPV or any other Person of Receivables and Related Security for
fair market value and without recourse (except for limited recourse typical of
such structured finance transactions), and/or (b) a sale or other transfer by an
Originator or an SPV to (i) purchasers of or other investors in such Receivables
and Related Security or (ii) any other Person (including an SPV) in a
transaction in which purchasers or other investors purchase or are otherwise
transferred such Receivables and Related Security, in each case pursuant to and
in accordance with the terms of the applicable Receivables Purchase Documents.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pre-Advanced Funds” has the meaning specified in Section 2.02(d).

“Pre-Funding Compensation Amount” has the meaning specified in Section 2.02(d).

“Pre-Funding Date” has the meaning specified in Section 2.02(c).

“Pro Forma Financial Statements” has the meaning specified in
Section 4.02(a)(vi).

“Public Lender” has the meaning specified in Section 6.02.

 

18    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

“Quarterly Financial Statements” has the meaning specified in
Section 4.02(a)(vi).

“Receivables” means, with respect to any Originator or SPV, such Originator’s or
SPV’s presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of such Originator or SPV to
payment for goods sold or leased or for services rendered (except those
evidenced by instruments or chattel paper), whether or not they have been earned
by performance, and all rights in any merchandise or goods which any of the same
may represent, and all rights, title, security and guaranties with respect to
each of the foregoing, including, without limitation, any right of stoppage in
transit.

“Receivables and Related Security” means the Receivables and the related
security and collections with respect thereto which are sold or transferred by
any Originator or SPV in connection with any Permitted Receivables Transfer.

“Receivables Facility Attributable Indebtedness” means the amount of obligations
outstanding under a Receivables Purchase Facility on any date of determination
that would be characterized as principal if such facility were structured as a
secured lending transaction rather than as a purchase.

“Receivables Purchase Documents” means any series of receivables purchase or
sale agreements generally consistent with terms contained in comparable
structured finance transactions pursuant to which one or more Originators sell
or transfer to one or more SPVs all of their respective rights, title and
interests in and to certain Receivables and Related Security for further sale or
transfer to other purchasers of or investors in such assets (and the other
documents, instruments and agreements executed in connection therewith), as any
such agreements may be amended, restated, supplemented, refinanced, replaced or
otherwise modified from time to time.

“Receivables Purchase Facility” means the securitization facility made available
to the Company, pursuant to which the Receivables and Related Security of the
Originators are transferred to one or more SPVs, and thereafter to certain
investors, pursuant to the terms and conditions of the Receivables Purchase
Documents.

“Register” has the meaning specified in Section 10.06(d).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees and agents of such Person and of such
Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived
under current law.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the Commitment of each Lender to
make Loans has been fulfilled pursuant to Section 2.01, Lenders holding in the
aggregate more than 50% of the aggregate principal amount of the Loans then
outstanding; provided that the Commitment of any Defaulting Lender will be
excluded for purposes of making a determination of Required Lenders.

 

19    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, the chief financial
officer, the vice president and treasurer, or the vice president and controller
of the Company, or any other Loan Party, as applicable. Any document delivered
hereunder that is signed by a Responsible Officer of the Company, or any other
Loan Party, as applicable, will be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of the
Company or such Loan Party, as applicable, and such Responsible Officer will be
conclusively presumed to have acted on behalf of the Company, or such Loan
Party, as applicable.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Material Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Company’s stockholders, partners
or members (or the equivalent Person thereof).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Same Day Funds” means immediately available funds.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute.

“Sellers” has the meaning specified in the recitals hereto.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person (including,
for the avoidance of doubt, property consisting of the residual equity value of
such Person’s subsidiaries) is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person (including, for the avoidance of doubt,
property consisting of the residual equity value of such Person’s subsidiaries)
is greater than the amount that will be required to pay the probable liability
of such Person on the sum of its debts and other liabilities, including
contingent liabilities, (c) such Person has not, does not intend to, and does
not believe (nor should it reasonably believe) that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they become due (whether at maturity or otherwise), (d) such Person does not
have unreasonably small capital with which to conduct the businesses in which it
is engaged as such businesses are now conducted and are proposed to be conducted
following the Closing Date, (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, and (f) such Person is “solvent” within the meaning
given to that term and similar terms under the Bankruptcy Code of the United
States and applicable laws relating to fraudulent transfers and conveyances. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

20    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

“Specified Representations” means (x) the representations and warranties of the
Company (in each case, solely as they relate to the Company) contained in
Sections 5.01(a), 5.01(b)(ii), 5.02(a), 5.02(c), 5.04, 5.13, 5.15 and 5.17 and
(y) the representations and warranties of the Company contained in Sections
5.06(b) and 5.10.

“Springing Amount” means, for any period, the sum, without duplication and only
to the extent such amount represents a charge or expense determined in
accordance with GAAP and reflected in the consolidated earnings of the Company
for such period and regardless of classification within the Company’s statement
of income, of (a) litigation charges and settlements to the extent paid in cash
by the Company or its Subsidiaries plus (b) unusual cash charges or expenses to
the extent paid in cash by the Company or its Subsidiaries. For the twelve-month
period ending as of the first month-end after the Closing Date, the Springing
Amount is equal to $0.00.

“SPV” means any special purpose entity established for the purpose of purchasing
receivables in connection with a receivables securitization transaction
permitted under the terms of this Agreement.

“Subsidiary” means with respect to any Person (herein referred to as the
“parent”), a corporation, partnership, joint venture, limited liability company
or other business entity (a) of which a majority of the shares of securities or
other interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
or (b) that is, at the time any determination is made, otherwise Controlled by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” will refer to a Subsidiary or
Subsidiaries of the Company.

“Subsidiary Guarantor” means each Domestic Subsidiary of the Company that
becomes a party to the Subsidiary Guaranty either at the election of the Company
or as required by Section 6.12 (whether by original execution thereof or by
executing and delivering to the Administrative Agent a joinder agreement
thereto). As of the Effective Date, there are no Subsidiary Guarantors.

“Subsidiary Guaranty” means the Subsidiary Guaranty (including any and all
supplements or joinder agreements thereto) to be entered into by the Subsidiary
Guarantors in favor of the Administrative Agent, substantially in the form of
Exhibit F.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap

 

21    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any netting agreement relating to such
Swap Contracts, (a) for any date on or after the date such Swap Contracts have
been closed out and termination value(s) determined in accordance therewith,
such termination value(s), and (b) for any date prior to the date referenced in
clause (a) of this definition, the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender) or any third party in the business of determining such values acceptable
to the Administrative Agent.

“Syndication Agent” means Wells Fargo, in its capacity as syndication agent.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment), and the amount of such
obligation shall be the capitalized amount of the remaining lease payments under
the relevant lease that would appear on a balance sheet of such Person prepared
as of such date in accordance with GAAP if such lease were accounted for as
capital lease.

“Target Companies” has the meaning specified in the recitals hereto.

“Target Material Adverse Effect” means a matter, event, development, change or
occurrence (a “Target Event”) either alone or in combination that occurs or
materialises in the period from the date the Acquisition Agreement was executed
and delivered to the Closing Date and results in, or can be reasonably expected
to result in, a material adverse effect on the business, results of operations
or the financial condition of the Group (as defined in the Acquisition
Agreement) (taken as a whole); provided that no Target Event to the extent it
arises out of, in connection with or resulting from an External Event (as
defined in the Acquisition Agreement) shall be deemed to constitute or
contribute to a Target Material Adverse Effect.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

22    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

“Ticking Fee” has the meaning specified in Section 2.10(a).

“Transaction” means, collectively, (a) the consummation of the Acquisition,
(b) the repayment or redemption of certain existing indebtedness and preferred
stock of the Target Companies, (c) the execution and delivery by the Company of
this Agreement, the borrowing of Loans hereunder and the use of the proceeds
thereof and (d) the issuance by the Company of senior unsecured notes generating
aggregate gross proceeds of up $4,500,000,000 and/or the borrowing of any loans
under the Bridge Facility, as applicable.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“United States” and “U.S.” mean the United States of America.

“US Dollar” and “$” mean lawful money of the United States.

“Wells Fargo” means Wells Fargo Bank, N.A. and its successors.

“WFS” means Wells Fargo Securities, LLC and its successors.

“Wholly Owned Subsidiary” means a Subsidiary of the Company all the Equity
Interests of which (except for directors’ qualifying shares) are, at the time
any determination is being made, owned, Controlled or held by the Company or one
or more wholly owned Subsidiaries of the Company or by the Company and one or
more wholly owned Subsidiaries of the Company.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein will apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
will include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” will be deemed to be followed by the
phrase “without limitation.” The word “will” will be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) will be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person will be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, will be
construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules will be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law will include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation will, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” will
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

23    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

Notwithstanding the foregoing, any reference to the Acquisition Agreement shall
be a reference to the copy of the Acquisition Agreement delivered to the
Arrangers on April 25, 2012 at 5:02 P.M. and include any modifications thereto
approved by the Arrangers in accordance with the terms of the Commitment Letter.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and will not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Company and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
For the avoidance of doubt, all calculations, ratios and computations with
respect to leases contained in this Agreement will be computed with respect to
each lease in conformity with GAAP as in effect on the Effective Date.

(c) Pro Forma Calculations. All pro forma computations required to be made
hereunder giving effect to any Material Acquisition or Material Disposition
shall be calculated after giving pro forma effect thereto immediately after
giving effect to such acquisition or disposition (and to any other such
transaction consummated since the first day of the period for which such pro
forma computation is being made and on or prior to the date of such

 

24    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

computation) as if such transaction had occurred on the first day of the period
of four consecutive fiscal quarters ending with the most recent fiscal quarter
for which financial statements shall have been delivered pursuant to Sections
6.01(a) or 6.01(b), and, to the extent applicable, the historical earnings and
cash flows associated with the assets acquired or disposed of, any related
incurrence or reduction of Indebtedness and any related cost savings, operating
expense reductions and synergies which, in the case of reductions in cost,
(i) are calculated on a basis that is consistent with Article 11 of Regulation
S-X under the Securities Act of 1933, as amended or (ii) are implemented,
committed to be implemented, the commencement of implementation of which has
begun or reasonably expected to be implemented in good faith by the business
that was the subject of any such asset acquisition, disposition or operational
change within twelve (12) months of the date of such asset acquisition,
disposition or operational change and that are factually supportable and
quantifiable and expected to have a continuing impact, as if, in the case of
each of clauses (i) and (ii), all such reductions in costs had been effected as
of the beginning of such period, decreased by any non-one-time incremental
expenses incurred or to be incurred during the prior twelve month period in
order to achieve such reduction in costs. If any Indebtedness bears a floating
rate of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Swap Contract applicable to such Indebtedness).

1.04 Times of Day. Unless otherwise specified, all references herein to times of
day will be references to Eastern time (daylight or standard, as applicable).

1.05 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.06 Schedules. Notwithstanding anything in this Agreement to the contrary,
solely with respect to any changes relating to the Group (as defined in the
Acquisition Agreement) and only to the extent permitted by the Acquisition
Agreement, to the extent any changes or updates occur between the Effective Date
and the Closing Date which would make the contents of Schedules 7.01 and/or 7.02
incorrect or incomplete, the Company may deliver to the Administrative Agent an
updated version of such Schedules on or prior to the Closing Date, which updated
version shall replace the version of such Schedules delivered on the Effective
Date without any requirement for any amendment or any consent by the
Administrative Agent, any Lender or the Company. For the avoidance of doubt,
such Schedules may not be amended pursuant to this Section 1.06 after the
Closing Date.

ARTICLE II.

THE COMMITMENTS AND BORROWINGS

2.01 Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make a term loan (each such loan, a “Loan”) to the Company
in US Dollars on the Closing Date, in an aggregate amount not to exceed such
Lender’s Commitment. The Borrowing on the Closing Date shall consist of Loans
made simultaneously by the Lenders in

 

25    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

accordance with their respective Applicable Percentages. Amounts borrowed under
this Section 2.01 and repaid or prepaid may not be reborrowed. Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Borrowing,
each conversion of Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans will be made upon the Company’s irrevocable notice to the
Administrative Agent, which may be given by telephone (and confirmed promptly by
hand delivery, fax or email). Each such notice must be received by the
Administrative Agent not later than (i) 12:00 noon three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) 10:00 a.m. on the requested date of any Borrowing of Base Rate
Loans; provided, however, that if the Company wishes to request Eurodollar Rate
Loans having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period”, the applicable
notice must be received by the Administrative Agent not later than 12:00 noon
four Business Days prior to the requested date of such Borrowing, conversion or
continuation of Eurodollar Rate Loans, whereupon the Administrative Agent will
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than 12:00
noon, three Business Days before the requested date of such Borrowing,
conversion or continuation of Eurodollar Rate Loans, the Administrative Agent
will notify the Company (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Each
telephonic notice by the Company pursuant to this Section 2.02(a) must be
confirmed promptly by hand delivery, fax or e-mail to the Administrative Agent
of a written Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans will be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Each Borrowing of or conversion to
Base Rate Loans will be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof. Each Loan Notice (whether telephonic or written)
will specify (i) whether the Company is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which will be a Business Day), and, if applicable, the requested
Pre-Funding Date, (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the Type of Loans to be borrowed or to which existing Loans
are to be converted, and (v) if applicable, the duration of the Interest Period
with respect thereto. If the Company fails to specify a Type of Loan in a Loan
Notice, then the applicable Loans will be made as Base Rate Loans. If the
Company fails to give timely notice requesting a conversion or continuation of a
Eurodollar Rate Loan, such Eurodollar Rate Loan will be continued with an
Interest Period of one month. If the Company requests a Borrowing of, conversion
to, or continuation of Eurodollar Rate Loans in any such Loan Notice, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent will promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, as described in the preceding subsection. In the case of a Borrowing,
each Lender will make the amount of its Loan available to the Administrative
Agent in Same Day Funds at the Administrative Agent’s Office not later than 1:00
p.m. on the Business Day specified in the

 

26    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

applicable Loan Notice. Upon delivery of evidence reasonably satisfactory to the
Administrative Agent of the satisfaction (or waiver) of the applicable
conditions set forth in Section 4.02 (the Administrative Agent shall be entitled
to rely on the certificate detailed in Section 4.02(a)(ii) for evidence of the
satisfaction of the conditions set forth in Sections 4.02(b), (c) and (d)), the
Administrative Agent will make all funds so received available to the Company in
like and Same Day Funds as received by the Administrative Agent either by
(i) crediting the account of such Company on the books of Bank of America with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Company. If a Pre-Funding Date has been specified,
the Administrative Agent shall make such funds available not later than 9:00
a.m. on the Business Day on which the Administrative Agent receives the evidence
referred to above that the conditions in Section 4.02 are satisfied (or waived).

(c) The Company may require that Lenders transfer funds to the Administrative
Agent in advance of the anticipated Closing Date set forth in the Loan Notice to
hold in reserve pursuant to Section 2.02(d), by specifying, in the relevant Loan
Notice, the date (the “Pre-Funding Date”) upon which Lenders shall deliver such
funds to the Administrative Agent to be held in reserve (which requested
Pre-Funding Date may be no earlier than three Business Days prior to the
anticipated Closing Date set forth in the Loan Notice). In the event the Company
specifies a Pre-Funding Date in a Loan Notice, then such Loan Notice shall be
submitted not later than (i) 12:00 noon three Business Days prior to the
Pre-Funding Date of any Borrowing of Eurodollar Rate Loans, and (ii) 10:00 a.m.
on the Pre-Funding Date of any Borrowing of Base Rate Loans.

(d) If a Pre-Funding Date is specified in a Loan Notice, on the requested
Pre-Funding Date, no later than 1:00 p.m., each Lender shall deliver to the
Administrative Agent an amount equal to its Applicable Percentage of the Loans
requested to be made on the Closing Date, by wire transfer of immediately
available funds to the account of the Administrative Agent designated by it for
such purpose by notice to the Lenders and each Lender hereby irrevocably
authorizes the Administrative Agent to release such funds (the “Pre-Advanced
Funds”) and use them to fund such Lender’s Applicable Percentage of the Loans on
the Closing Date unless the Administrative Agent shall have received written
notice from such Lender prior to 9:00 a.m. on the anticipated Closing Date set
forth in the Loan Notice that any one or more of the conditions precedent in
Section 4.02 has not been satisfied specifying both the conditions precedent
that have not been satisfied and its objection thereto. The Pre-Advanced Funds
shall be held in reserve by the Administrative Agent for the benefit of such
Lender, upon the following terms:

(i) The Administrative Agent shall release the Pre-Advanced Funds only as
follows: (A) the Administrative Agent shall release the Pre-Advanced Funds of
each Lender to fund such Lender’s Applicable Percentage of the Loans on the
Closing Date, without any further authorization from such Lender, or (B) if for
any reason the Closing Date does not occur on or before 11:59 p.m. on the date
that is two Business Days after the proposed Closing Date set forth in the Loan
Notice, the Administrative Agent shall promptly return to each Lender the
portion of the Pre-Advanced Funds delivered by such Lender. In the event any
Pre-Advanced Funds remain in reserve at the time of expiration of the Aggregate
Commitments, the Administrative Agent shall return to each Lender the portion of
the Pre-Advanced Funds delivered by such Lender.

 

27    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

(ii) The Administrative Agent shall hold the Pre-Advanced Funds in a
non-interest bearing account with Bank of America, N.A.

(iii) It is understood and agreed that, except as set forth in Section 2.02(b),
the Company shall have no right, title or interest in any Pre-Advanced Funds,
and shall have no right to give directions to the Administrative Agent with
regard to investment, application or release of such funds or otherwise with
respect to such funds. Whether or not the Closing Date occurs and whether or not
Loans are made on the Closing Date, the Company agrees to pay to each Lender an
amount (the “Pre-Funding Compensation Amount”) that is equal to the amount of
interest that would have accrued hereunder on its Pre-Advanced Funds (at the
rate(s) requested by the Company in the Loan Notice) if such Pre-Advanced Funds
had been used to fund Loans on the Pre-Funding Date (or, if later, the date such
funds were delivered to the Administrative Agent to be placed in reserve) and as
if such Loans were outstanding for the period of time that such Pre-Advanced
Funds remain in reserve. To the extent that a Lender’s Pre-Advanced Funds are
used to fund its Applicable Percentage of Loans made on the Closing Date, the
Pre-Funding Compensation Amount shall be due and payable by the Company to such
Lender on the first Interest Payment Date following the Closing Date. To the
extent that all or any part of a Lender’s Pre-Advanced Funds are returned to
such Lender for any reason and are not used to fund Loans, the Pre-Funding
Compensation Amount shall be due and payable by the Company to such Lender
within one Business Day after demand.

(e) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default, no Loans may be converted to
or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(f) The Administrative Agent will promptly notify the Company and the Lenders of
the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent will notify the Company and the Lenders of
any change in the prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(g) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there will
not be more than ten Interest Periods in effect with respect to Loans.

2.03 [Reserved].

2.04 [Reserved].

2.05 [Reserved].

2.06 Prepayments. The Company may, upon notice from it to the Administrative
Agent, at any time or from time to time voluntarily prepay Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (A) three Business Days
prior to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of

 

28    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

Eurodollar Rate Loans will be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans will be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice will specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by the Company, it will make such prepayment and the payment
amount specified in such notice will be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan will be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Each such prepayment will be applied to the
Loans of the Lenders in accordance with their respective Applicable Percentages
and to the installments thereof as directed by the Company, or, in the absence
of such direction, in direct order of maturity. Subject to the Company’s
obligations under Section 3.05, prior to such prepayment, the Company may
rescind any notice of termination under this Section 2.06 if such termination
would have resulted from a refinancing of all or a portion of the Loans, which
refinancing shall not be consummated or shall otherwise be delayed.

2.07 Termination or Reduction of Commitments. The Company may, upon notice to
the Administrative Agent prior to the Closing Date, terminate the Aggregate
Commitments, or from time to time permanently reduce the Aggregate Commitments;
provided that (i) any such notice will be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, and (ii) any such partial reduction will be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. Any reduction of the
Aggregate Commitments will be applied to the Commitment of each Lender according
to its Applicable Percentage. All fees accrued until the effective date of any
termination of the Aggregate Commitments will be paid on the effective date of
such termination. The Aggregate Commitments shall terminate automatically on the
earliest of (a) February 28, 2013, if the Closing Date has not occurred on or
prior to such date, (b) the closing of the Acquisition without the use of Loans
or (c) the termination of the Acquisition Agreement in accordance with its
terms.

2.08 Repayment of Loans. The Company will repay to each Lender in equal
consecutive quarterly installments, commencing on March 31, 2013 and on the last
Business Day of each June, September, December and March thereafter, an amount
equal to 2.50% of the stated principal amount of the Loans funded by such Lender
on the Closing Date (which amounts shall be reduced as a result of the
application of prepayments in accordance with Section 2.06), with the remaining
balance thereof payable on the Maturity Date; provided, however, that the final
principal repayment installment of the Loans shall be repaid on the Maturity
Date and in any event shall be in an amount equal to the aggregate principal
amount of all Loans outstanding on such date.

2.09 Interest. (a) Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan will bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the

 

29    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

Applicable Rate; and (ii) each Base Rate Loan will bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

(b) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws, payable on demand.

(c) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(d) Interest on each Loan will be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder will be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.10 Fees. (a) Ticking Fee. The Company shall pay to the Administrative Agent
for the account of each Lender (other than a Defaulting Lender) in accordance
with its Applicable Percentage, a ticking fee (the “Ticking Fee”) in US Dollars
equal to 0.20% times the actual daily amount of undrawn Aggregate Commitments.
The Ticking Fee shall accrue at all times (other than any period during which
the Administrative Agent shall hold Pre-Advanced Funds), from the Effective Date
until the earlier of (x) the Closing Date and (y) the termination of the
Aggregate Commitments under this Agreement and shall be due and payable in
arrears on the earlier of (x) the Closing Date and (y) the date of termination
of the Aggregate Commitments under this Agreement.

(b) Other Fees. (i) The Company will pay to the Arrangers and the Administrative
Agent for their own respective accounts, in US Dollars, fees in the amounts and
at the times specified in the Fee Letters. Such fees will be fully earned when
paid and will not be refundable for any reason whatsoever.

(ii) The Company will pay to the Lenders, in US Dollars, such fees as will have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees will be fully earned when paid and will not be refundable
for any reason whatsoever.

2.11 Computation of Interest and Fees. All computations of interest for Base
Rate Loans will be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
will be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year). Interest will accrue on each Loan for the day on
which the Loan is made, and will not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made will, subject to
Section 2.13(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder will be conclusive and
binding for all purposes, absent manifest error.

 

30    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

2.12 Evidence of Debt. The Loans made by each Lender will be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender will be conclusive absent manifest
error of the amount of the Loans made by the Lenders to the Company and the
interest and payments thereon. Any failure to so record or any error in doing so
will not, however, limit or otherwise affect the obligation of the Company
hereunder to pay any amount owing with respect to the Obligations. The
Administrative Agent will provide to the Company, upon its request, a statement
of Loans, payments and other transactions pursuant to this Agreement. Such
statement will be deemed correct, accurate, and binding on the Company (except
for corrections and errors discovered by the Administrative Agent), unless the
Company notifies the Administrative Agent in writing to the contrary within
thirty (30) days after such statement is rendered. In the event a timely written
notice of objections is given by the Company, only the items to which exception
is expressly made will be considered to be disputed by the Company. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent will control in the absence
of manifest error. Upon the request of any Lender to the Company made through
the Administrative Agent, the Company will execute and deliver to such Lender
(through the Administrative Agent) a Note, which will evidence such Lender’s
Loans to the Company in addition to such accounts or records. Each Lender may
attach schedules to a Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.

2.13 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Company will be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein, all payments by the Company hereunder will be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in US
Dollars and in Same Day Funds not later than 1:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender (which
is not a Defaulting Lender) its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 1:00 p.m. will be deemed received on the next succeeding Business
Day and any applicable interest or fee will continue to accrue. If any payment
to be made by the Company will come due on a day other than a Business Day,
payment will be made on the next following Business Day, except (i) as otherwise
set forth in the definition of Interest Period, or (ii) that no payment will
extend past the Maturity Date, and such extension of time will be reflected in
computing interest or fees, as the case may be.

(b) Funding by Lenders; Presumption by Administrative Agent. (i) Unless the
Administrative Agent will have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such

 

31    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

share available in accordance with and at the time required by Section 2.02) and
may, in reliance upon such assumption, make available to the Company a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Company severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in Same Day Funds with
interest thereon, for each day from and including the date such amount is made
available to the Company to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Company, the
interest rate applicable to Base Rate Loans. If the Company and such Lender will
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent will promptly remit to the Company the amount
of such interest paid by the Company for such period. If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid will constitute such Lender’s Loan included in such Borrowing. Any
payment by the Company will be without prejudice to any claim the Company may
have against a Lender that will have failed to make such payment to the
Administrative Agent.

(ii) Payments by the Company; Presumptions by Administrative Agent. Unless the
Administrative Agent will have received notice from the Company prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Company will not make such payment, the
Administrative Agent may assume that the Company has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Company has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) will be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Company as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Company by the Administrative Agent because
the conditions to the applicable Borrowing set forth in Section 4.02 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent will return such funds (in like funds as received from such Lender) to
such Lender as set forth in Section 2.02(d).

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 10.04(c) on any date required hereunder will not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender will
be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 10.04(c).

 

32    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

(e) Funding Source. Nothing herein will be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.14 Sharing of Payments by Lenders. If any Lender will, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion will (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as will be equitable, so that the benefit of all such payments will be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations will be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section will not be construed to apply to (x) any
payment made by the Company pursuant to and in accordance with the express terms
of this Agreement (including the application of funds arising from the existence
of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant.

For purposes of this Section 2.14, any calculation of pro rata shares of Loans
will be determined on the basis of the aggregate principal amount of all Loans
then outstanding.

The Company consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Company in the amount of
such participation.

2.15 [Reserved].

2.16 [Reserved].

2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

 

33    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Company may request (so long as
no Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Company, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders, as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default exists, to the payment of any amounts owing to the
Company as a result of any judgment of a court of competent jurisdiction
obtained by the Company against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of that Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender shall not be entitled to receive any
Ticking Fee pursuant to Section 2.10(a) (and the Company shall not be required
to pay any Ticking Fee that otherwise would have been required to have been paid
to that Defaulting Lender (nor shall any Ticking Fee that otherwise would have
accrued with respect to that Defaulting Lender accrue)) for any period during
which that Lender is a Defaulting Lender.

(iv) No Default. Operation of the allocations provided in clause (ii) above
shall not be deemed to result in a default of the Company’s or any other Loan
Party’s obligations to a Defaulting Lender under this Agreement or any other
Loan Document.

(b) Defaulting Lender Cure. If the Company and the Administrative Agent agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the date such confirmation is so received or the
effective date specified in such notice (and subject to any conditions set forth
therein), as applicable, that Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders or take such other

 

34    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

actions as the Administrative Agent may determine to be necessary to cause the
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages, together with any payments reasonably determined by the
Administrative Agent to be necessary to compensate the non-Defaulting Lenders
for any loss, cost or expense of the type described in Section 3.05 (all of
which purchases are hereby consented to by the Company and each Lender)
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Company while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Company
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Company or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Company or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

(ii) If the Company or the Administrative Agent shall be required by applicable
Law to withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to Subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with applicable Law, and (C) to the extent
that the withholding or deduction is made on account of Indemnified Taxes, the
sum payable by the Company shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
withholding or deductions applicable to additional sums payable under this
Section 3.01) the Administrative Agent or Lender, as the case may be, receives
an amount equal to the sum it would have received had no such withholding or
deduction been made.

(b) Payment of Other Taxes by the Company. Without limiting the provisions of
subsection (a) above, the Company shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws, except for
Other Taxes resulting from an assignment by any Lender pursuant to
Section 10.06(b), which assignment is not at the request of the Company pursuant
to Section 10.13.

 

35    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Company shall, and does hereby, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 20 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) paid by the Administrative Agent or
such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Each Lender and the Administrative Agent agrees to give
written notice to the Company of the assertion of any claim against such Lender
or the Administrative Agent, as the case may be, relating to such Indemnified
Taxes no later than 180 days after the principal officer of such party
responsible for administering this Agreement obtains knowledge thereof. The
Company shall also, and does hereby, indemnify the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor, for
any amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection after the
Administrative Agent has exercised such remedies provided in clause (ii) of this
subsection as the Administrative Agent in its good faith discretion determines
to be appropriate. A certificate as to the amount of any such payment or
liability delivered to the Company by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify the Company and the Administrative Agent, and
shall make payment in respect thereof within 20 days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Company or the Administrative Agent) incurred by or
asserted against the Company or the Administrative Agent by any Governmental
Authority as a result of the failure by such Lender to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender to the Company or the Administrative Agent pursuant to
subsection (e). Each Lender hereby authorizes the Administrative Agent (on its
own behalf or on behalf of such Lender) to set off and apply any and all amounts
(including interest and fees) at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Company or the Administrative
Agent, as the case may be, after any payment of Taxes by the Company or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Company shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Company, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority

 

36    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the Company
or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender and the Administrative
Agent shall deliver to the Company and to the Administrative Agent (if
applicable), at the time or times prescribed by applicable Laws or when
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Company or the Administrative Agent, as the case
may be, to determine (A) whether or not payments made by the Company hereunder
or under any other Loan Document are subject to Taxes, (B) if applicable, the
required rate of withholding or deduction, and (C) the entitlement of such
Lender or the Administrative Agent to any available exemption from, or reduction
of, applicable Taxes in respect of all payments to be made to such Person by the
Company pursuant to this Agreement or otherwise to establish such Person’s
status for withholding tax purposes in the applicable jurisdictions.
Notwithstanding anything to the contrary in this Section 3.01(e), the
completion, execution and submission of the documentation referred to in this
Section 3.01(e) (other than specific forms set forth in Sections 3.01(e)(ii)(A)
and (B) below) shall not be required if in such Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or materially prejudice the legal or commercial
position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender or Administrative Agent that is a “United States person” within
the meaning of Section 7701(a)(30) of the Code shall, on or prior to the date it
becomes a party to this Agreement (and from time to time thereafter upon the
expiration, obsolescence or invalidity of any form, documentation or information
previously delivered pursuant to this clause (A)), deliver to the Company and
the Administrative Agent two properly completed and executed originals of
Internal Revenue Service Form W-9 or such other documentation or information
prescribed by applicable Laws or reasonably requested by the Company or the
Administrative Agent as will establish its exemption from backup withholding;
and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Foreign Lender
becomes a Foreign Lender under this Agreement (and from time to time thereafter
upon the expiration, obsolescence or invalidity of any form, documentation or
information previously delivered pursuant to this clause (B), or upon the
request of the Company or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), two of whichever of the following is
applicable:

 

37    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

  (I) properly completed and executed originals of Internal Revenue Service Form
W-8BEN (or successor form) claiming eligibility for benefits of an income tax
treaty to which the United States is a party,

 

  (II) properly completed and executed originals of Internal Revenue Service
Form W-8ECI or W-8EXP (or successor form),

 

  (III) to the extent a Foreign Lender is not the beneficial owner of such
payments, properly completed and executed originals of IRS Form W-8IMY (or
successor form), accompanied by IRS Form W-8ECI, IRS Form W-8BEN, and all
required supporting documentation, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership for U.S. federal income tax purposes and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide certification
documents on behalf of each such direct and indirect partner,

 

  (IV) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1, J-2, J-3 or J-4, as applicable, and
(y) properly completed and executed originals of Internal Revenue Service Form
W-8BEN (or successor form), or

 

  (V) properly completed and executed originals of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in United
States federal withholding tax together with such supplementary documentation as
may be prescribed by applicable Laws to permit the Company or the Administrative
Agent to determine the withholding or deduction required to be made.

(iii) Each Lender and the Administrative Agent shall promptly (A) notify the
Company and the Administrative Agent (if applicable) of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (B) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Person, and as may be reasonably
necessary (including, in the case of any Lender, the re-designation of its
Lending Office) to avoid any requirement of applicable Laws of any jurisdiction
that the Company or the Administrative Agent make any withholding or deduction
for taxes from amounts payable to such Person.

 

38    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

(iv) The Company shall promptly deliver to the Administrative Agent or any
Lender, as the Administrative Agent or such Lender shall reasonably request, in
a timely fashion after the Effective Date, such documents and forms required by
any relevant taxing authorities under the Laws of any jurisdiction, duly
executed and completed by the Company, as are required to be furnished by such
Lender or the Administrative Agent under such Laws in connection with any
payment by the Administrative Agent or any Lender of Taxes or Other Taxes, or
otherwise in connection with the Loan Documents, with respect to such
jurisdiction.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion reasonably exercised in good faith, that it has received a refund
(including, for this purpose, a credit in lieu of a refund) of any Taxes or
Other Taxes as to which it has been indemnified by the Company or with respect
to which the Company has paid additional amounts pursuant to this Section 3.01,
it shall pay to the Company an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by the Company
under this Section 3.01 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses incurred by the Administrative
Agent or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Company, upon the request of the Administrative Agent
or such Lender, agrees to repay the amount paid over to the Company to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Company or any other Person.

(g) Additional Withholding Documentation. If a payment made to a Lender under
this Agreement may be subject to United States federal withholding tax under
FATCA, such Lender shall deliver to the Company and the Administrative Agent, at
the time or times prescribed by applicable Law and at such time or times
reasonably requested by the Company or the Administrative Agent, such
documentation prescribed by applicable Law and such additional documentation
reasonably requested by the Company or the Administrative Agent to comply with
its withholding obligations, to determine that such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this subsection (g), “FATCA”
shall include any amendments made to FATCA after the Effective Date.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate Loans
in US Dollars or to determine or charge interest rates based upon the Eurodollar
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, US Dollars
in the London interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or

 

39    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans will be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Company will, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all such Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Company will also pay accrued interest on the
amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) US Dollar deposits are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (b) adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan, or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Company and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans will be suspended and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Company may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

3.04 Increased Costs; Additional Reserve Requirements.

(a) Increased Costs Generally. If any Change in Law will: (i) impose, modify or
deem applicable any reserve, special deposit, compulsory loan, insurance charge
or similar requirement against assets of, deposits with or for the account of,
or credit extended or participated in by, any Lender (except any reserve
requirement contemplated by Section 3.04(e));

 

40    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any Loan made by it, or change the basis of taxation of payments to
such Lender in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 3.01 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Loans made by such Lender;

and the result of any of the foregoing will be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, the Company will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender could have achieved but for such Change in Law (taking
into consideration such Lender’s policies with respect to capital adequacy),
then from time to time the Company will pay to such Lender such additional
amount or amounts as will compensate such Lender for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Company will be conclusive absent manifest error. The Company
will pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section will not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Company will not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than three months prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the three-month period referred to above will be extended to
include the period of retroactive effect thereof).

 

41    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

(e) Additional Reserve Requirements. The Company shall pay to each Lender,
(i) as long as such Lender shall be required by a central banking or financial
regulatory authority with regulatory authority over such Lender to maintain
reserves with respect to liabilities or assets consisting of or including
Eurodollar funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocable to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurodollar
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive absent
manifest error), which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided, that the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender with a reasonably
detailed explanation of the regulatory requirements imposing such costs and a
calculation of the allocation of such costs to the relevant Loan or Commitment.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable 10 days from
receipt of a proper notice. Notwithstanding the foregoing, if any reserves
described in this clause (e) are based upon the financial strength or
creditworthiness of a Lender, for the purposes of calculating the actual costs
of a Lender with respect to such reserves, each such Lender shall be deemed to
be in the highest applicable category of financial strength or creditworthiness.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company will promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Company (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company;

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Company pursuant to
Section 10.13; or

(d) with respect to amounts due pursuant to subsection (a) or (b) of this
Section as a result of any Change in Law relating to the Dodd-Frank Wall Street
Reform and Consumer Protection Act or Basel III, the claim for additional
amounts shall be generally consistent with such Lender’s treatment of customers
of such Lender that such Lender considers, in its reasonable discretion, to be
similarly situated as the Company and having generally similar provisions in
their credit agreements with such Lender.

 

42    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender will be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Company is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender will use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. In the event (i) any Lender requests compensation
under Section 3.04, (ii) the Company is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, (iii) any Lender becomes a Defaulting Lender or (iv) any Lender
refuses to consent to any amendment, waiver or other modification of this
Agreement or any other Loan Document requested by the Company that requires the
consent of a greater percentage of the Lenders than the Required Lenders and
such amendment, waiver or other modification is consented to by the Required
Lenders, then the Company may replace such Lender in accordance with
Section 10.13. Each Lender hereby grants to the Company an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender, as assignor, any Assignment and Assumption necessary to
effectuate any assignment in full of such Lender’s interests hereunder
(including, subject to Section 2.17(a)(iii), the payment of accrued Ticking
Fees) solely in the event that such Lender becomes a Defaulting Lender prior to
the Closing Date. The Company shall notify the Administrative Agent in advance
of any exercise of the power of attorney referenced in the preceding sentence.

3.07 Survival. All of the Company’s obligations under this Article III will
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT

4.01 Conditions to Effectiveness. The effectiveness of this Agreement and the
Commitment of each Lender hereunder is subject solely to the Administrative
Agent’s receipt of executed counterparts of this Agreement, each of which may be
delivered by facsimile or other electronic transmission (including “pdf” and
“tif”), each executed by a Responsible

 

43    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

Officer of the Company and a duly authorized officer of each Lender. The
Administrative Agent shall promptly notify the Company and the Lenders of the
Effective Date in writing, and such notice shall be conclusive and binding.

4.02 Conditions to Borrowing. The obligation of each Lender to make its Loans
hereunder on the Closing Date is subject solely to satisfaction (or waiver) of
the following conditions precedent, and upon satisfaction (or waiver) of such
conditions each Lender shall make its Loans hereunder on the Closing Date:

(a) The Administrative Agent’s receipt of the following, each of which may be
delivered by facsimile or other electronic transmission (including “pdf” and
“tif”), followed promptly after the Closing Date by originals unless otherwise
specified, each properly executed by a Responsible Officer of the Company, and
each dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date); provided that the delivery of
any originals is not a condition precedent to the obligation of any Lender to
make its Loans hereunder on the Closing Date:

(i) Notes executed by the Company in favor of each Lender requesting a Note at
least two Business Days prior to the Closing Date;

(ii) a certificate signed by a Responsible Officer of the Company (A) certifying
and attaching the resolutions adopted by the Company authorizing the execution,
delivery and performance of this Agreement and the Notes, (B) certifying as to
the incumbency and specimen signature of each Responsible Officer executing this
Agreement and the Notes, (C) attaching a good standing certificate and a
certificate of incorporation evidencing that the Company is validly existing and
in good standing in the State of Nevada, (D) certifying and attaching a true and
complete copy of the by-laws of the Company, and (E) certifying that the
conditions specified in Sections 4.02 (b), (c) and (d) have been satisfied on
and as of the Closing Date, in the form attached as Exhibit G hereto;

(iii) an executed legal opinion of (A) Latham & Watkins, LLP, special New York
counsel for the Company, addressed to the Administrative Agent and each Lender
and dated the Closing Date, substantially in the form attached hereto as Exhibit
H-1 and (B) Greenberg Traurig LLP, special Nevada counsel for the Company,
addressed to the Administrative Agent and each Lender and dated the Closing
Date, substantially in the form attached hereto as Exhibit H-2;

(iv) a certificate as to the financial condition and solvency of the Company and
its Subsidiaries (on a consolidated basis, after giving effect to the
Transaction), in the form attached as Exhibit I hereto;

(v) the receipt of a Loan Notice in accordance with the requirements hereof; and

(vi) (A) for each fiscal quarter of the 2012 fiscal year ended 45 days or more
prior to the Closing Date, unaudited balance sheets and related statements of
operations and cash flows of the Company and the Target Companies for such
fiscal quarter and for

 

44    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

the elapsed period of the 2012 fiscal year and for the comparable periods of the
prior fiscal year (the “Quarterly Financial Statements”); (B) any audited and
unaudited financial statements not otherwise provided hereunder that are
included in the registration statement under the Securities Act relating to the
“Notes” (as defined in the Commitment Letter) and (C) a pro forma balance sheet
and related statement of operations of the Company for fiscal year 2011 and for
the latest four-quarter period ending with the latest fiscal quarter covered by
the Quarterly Financial Statements (if the Closing Date occurs on or before
December 31, 2012, such latest fiscal quarter shall be deemed to be the fiscal
quarter ending June 30, 2012), in each case after giving effect to the
Transaction, promptly after the historical financial statements for such periods
are available, all of which financial statements shall meet the requirements of
Regulation S-X under the Securities Act and all other accounting rules and
regulations of the SEC promulgated thereunder applicable to a registration
statement under the Securities Act on Form S-1 for the Company (the “Pro Forma
Financial Statements”); provided that the Company may satisfy its obligations to
deliver financial statements under this clause (vi) by filing such statements
with the SEC.

(b) There shall not have occurred a Target Material Adverse Effect.

(c) The Acquisition shall have been or shall be, contemporaneously with the
making of the Loans, consummated in accordance with the terms of the Acquisition
Agreement, without giving effect to any amendments, modifications, supplements,
waivers or consents by the Company thereto that are materially adverse to the
interests of the Lenders not approved by the Administrative Agent (which
approval shall not be unreasonably withheld, conditioned or delayed). It is
understood and agreed that any reduction in the purchase price (which, for the
avoidance of doubt, shall not include any adjustment or decrease to the purchase
price pursuant to clauses (i) through (vi) of Section 3.1(a) or Section 3.1(b)
of the Acquisition Agreement) shall be deemed to be materially adverse to the
interest of the Lenders; provided that a reduction in the purchase price of ten
percent (10%) or less shall not be deemed material as long as the amount of the
reduction is applied to reduce, on a pro rata basis, (x) the Aggregate
Commitments and (y) the Notes (as defined in the Commitment Letter) or, if such
Notes have not been issued on or prior to the Closing Date, the Bridge Facility.

(d) The Acquisition Agreement Representations and the Specified Representations
shall be true and correct. For the avoidance of doubt, if the conditions set
forth in this Section 4.02 are satisfied, the absence of any Default shall not
be a condition precedent to the Borrowing hereunder.

(e) All fees due to the Administrative Agent, the Arrangers and the Lenders
pursuant to the Fee Letters and, to the extent invoiced at least two Business
Days prior to the Closing Date, all reasonable and documented expenses to be
paid or reimbursed to the Administrative Agent and the Arrangers on or prior to
the Closing Date pursuant to the Commitment Letter, shall have been paid through
the closing proceeds.

(f) To the extent requested at least 10 days prior to the Closing Date by the
Administrative Agent, the Company shall have delivered the documentation and
other information with respect to the Company to the Administrative Agent that
is required by regulatory authorities under applicable “know-your-customer”
rules and regulations, including the Patriot Act, prior to the Closing Date.

 

45    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.02,
each Lender will be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent will have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

For the avoidance of doubt, the conditions in this Section 4.02 shall not be
conditions to the funding of each Lender’s Applicable Percentage of the Loans on
the Pre-Funding Date.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to the Administrative Agent and the Lenders
on the Closing Date (or, in the case of any of the following that is made solely
as of any specific date, such specific date); provided that, to the extent the
Company is unable to make any of the following representations or warranties due
to the inaccuracy thereof, the Company shall be deemed to have made such
representation or warranty for all purposes hereunder and there shall be a
Default hereunder, subject to Section 8.04 and the last sentence of
Section 4.02(d):

5.01 Existence, Qualification and Power. The Company and each Material
Subsidiary thereof (a) is duly organized or formed, validly existing and in good
standing (or the local equivalent) under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and in good standing (or the local
equivalent) under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in the case referred to in clause (a) with
respect to any non-Loan Party only and in each case referred to in clause (b)(i)
or (c), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene in any material respects the terms of any
such Person’s Organization Documents; (b) conflict with or result in any breach
or contravention of, or the creation of any Lien under, or require any payment
to be made under (i) any Contractual Obligation to which such Person is a party
or affecting such Person or the properties of such Person or any of its Material
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate in any material respects any material Law; except in each case
referred to in clause (b) or (c), to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

46    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

5.03 Material Governmental Authorization; Other Material Consents. Other than
any filings with the SEC, no approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person is necessary or required in connection with the execution, delivery
or performance by, or enforcement against, any Loan Party of this Agreement or
any other Loan Document to which it is a party.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, subject to applicable Debtor Relief Laws and the effect of
general principles of equity, whether applied by a court of law or equity.

5.05 Financial Statements. (a) The Pro Forma Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein and (ii) fairly
present in all material respects on a pro forma basis the estimated financial
position of the Company and its Subsidiaries as of the date thereof (as if the
Transaction had been consummated on such date) and their estimated results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby (as if the Transaction had been
consummated at the beginning of such period), except as otherwise expressly
noted therein.

(b) The Quarterly Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of the Company and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.

(c) As of the Effective Date, since December 31, 2011, except for events and
circumstances disclosed in the Company SEC Documents filed or furnished after
January 1, 2012 (other than disclosure in the Company SEC Documents referred to
solely in the “Risk Factors” and “Forward Looking Statements” sections thereof
or similar statements included in such Company SEC Documents that are solely
forward looking in nature) there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

5.06 Litigation; Absence of Injunction. (a) There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Company,
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Company or any of its Subsidiaries or
against any of their respective properties that (i) purport to affect or pertain
to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (ii) except as specifically disclosed in Company SEC
Documents filed or furnished on or before the Effective Date or on Schedule
5.06, either individually or in the aggregate, if determined adversely, would
reasonably be expected to have a Material Adverse Effect.

 

47    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

(b) There is no court order (by any court of competent jurisdiction) in effect
on the Closing Date enjoining the Lenders from making Loans hereunder.

5.07 No Default. Neither the Company nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

5.08 Ownership of Property; Liens. Each of the Company and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.09 Environmental Compliance. The Company and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Company has reasonably concluded that such
Environmental Laws and claims would not, except as specifically disclosed in
Company SEC Documents filed or furnished on or before the Effective Date,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.10 Solvency. The Company and its Subsidiaries, on a consolidated basis, will
be Solvent after giving effect to the Transaction.

5.11 Insurance. The Company and its Material Subsidiaries are insured with
financially sound and reputable insurance companies, in such amounts (after
giving effect to any self-insurance), with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the Company or the applicable
Material Subsidiary operates.

5.12 Taxes. The Company and its Material Subsidiaries have filed or caused to be
filed all material federal, state and other tax returns and reports required to
be filed by them, and have paid all material federal, state and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except (a) those
which are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP or (b) to the extent that the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.

5.13 Patriot Act. The condition specified in Section 4.02(f) has been satisfied.

5.14 ERISA. (a) Except as could not reasonably be expected to have a Material
Adverse Effect, (i) each Plan is in compliance in all respects with the
applicable provisions of ERISA, the Code and other Federal or state laws and
(ii) each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the

 

48    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the Internal Revenue Service. To the best knowledge of the
Company, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

(b) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(i) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect; (ii) neither the Company nor any ERISA Affiliate has
incurred any material liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (iii) neither the Company nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
(iv) no Pension Plan or Multiemployer Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan or
Multiemployer Plan; and (v) the Company and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained.

5.15 OFAC. The Company is not (i) a Person whose name appears on the list of
Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control of the U.S. Department of Treasury (“OFAC”) (an “OFAC
Listed Person”) or a Person sanctioned by the United States of America pursuant
to any of the regulations administered or enforced by OFAC (31 C.F.R., Subtitle
B, Chapter V, as amended); or (ii) a department, agency or instrumentality of,
or is otherwise controlled by or acting on behalf of, directly or indirectly,
(x) any OFAC Listed Person, or (y) the government of a country the subject of
comprehensive U.S. economic sanctions administered by OFAC (collectively, “OFAC
Countries”).

The Company represents and covenants that no Loan, nor the proceeds from any
Loan, has been or will be used, to lend, contribute, provide or has otherwise
been made or will otherwise be made available for the purpose of funding any
activity or business in any OFAC Countries or for the purpose of funding any
prohibited activity or business of any Person located, organized or residing in
any OFAC Country or who is an OFAC Listed Person or, to the Company’s knowledge,
any person owned by or controlled by, or acting for or on behalf of an OFAC
Listed Person, absent valid and effective licenses and permits issued by the
government of the United States or otherwise in accordance with applicable Laws,
or in any other manner that will result in any violation by any Lender, any
Arranger or the Administrative Agent of the sanctions administered or enforced
by OFAC (31 C.F.R., Subtitle B, Chapter V, as amended).

5.16 Subsidiaries; Equity Interests. As of the Effective Date, the Company has
no Material Subsidiaries other than those specifically disclosed in Schedule
5.16, and all of the

 

49    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

outstanding Equity Interests in its Material Subsidiaries have been validly
issued, are fully paid and nonassessable and are owned by the Company in the
amounts specified on Schedule 5.16 free and clear of all Liens (other than any
Liens permitted under Section 7.01).

5.17 Margin Regulations; Investment Company Act. (a) The Company is not engaged
nor will it engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System of
the United States), or extending credit for the purpose of purchasing or
carrying margin stock.

(b) None of the Company, any Person Controlling the Company, or any Subsidiary
is required to be registered as an “investment company” under the Investment
Company Act of 1940.

5.18 Disclosure. All written information (other than projected financial
information and information of a general economic or general industry nature)
that has been made available to the Arrangers or any of the Lenders by or on
behalf of the Company or any of its representatives, taken as a whole, or by or
on behalf of the Target Companies or any of their representatives, taken as a
whole, in connection with any aspect of the Transaction is, when taken as a
whole, complete and correct in all material respects and does not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein not misleading (in each case after
giving effect to all supplements and updates provided thereto); provided that,
with respect to projected financial information, the Company represents only
that such information was prepared in good faith based upon reasonable
assumptions that are believed by the preparer thereof to be reasonable at the
time made and at the time such projected financial information is delivered to
the Arrangers or any of the Lenders; it being understood and agreed that such
projected financial information is not to be viewed as facts and that actual
results during the period or periods covered by any such projected financial
information may differ significantly from the projected results, and no
assurance can be given that the projected results will be realized. Solely as
they relate to matters with respect to the Target Companies and their
subsidiaries, the foregoing representations and warranties are made to the best
of the Company’s knowledge.

5.19 Compliance with Laws. Each of the Company and each Material Subsidiary is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

5.20 Intellectual Property; Licenses, Etc. The Company and its Subsidiaries own,
or possess the right to use, without conflict with the rights of any other
Person, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) with respect to which the failure to possess or have
the right to use or the presence of a conflict with the rights of any other
Person (other than with respect to any litigation arising under
Section 505(j)(3)(A)(vii)(iv) of

 

50    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

the Federal Food, Drug and Cosmetic Act of 1938, as amended) would not
reasonably be expected to have a Material Adverse Effect. To the best knowledge
of the Company, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Company or any Subsidiary infringes upon any rights held by any
other Person, except where such infringement would not reasonably be expected to
have a Material Adverse Effect. No claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Company, threatened,
which, either individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Loan or other Obligation hereunder will remain unpaid or
unsatisfied, then, from and after the Closing Date, the Company will, and will
(except in the case of the covenants set forth in Sections 6.01, 6.02, 6.03 and
6.11) cause each Material Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent (who will
distribute copies to each Lender):

(a) as soon as available, but in any event within 90 days after the end of each
Fiscal Year of the Company (commencing with the fiscal year ending December 31,
2012), a consolidated balance sheet of the Company and its Subsidiaries as of
the end of such Fiscal Year, and the related consolidated statements of income
or operations and cash flows for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of PricewaterhouseCoopers LLP or another independent public
accountant of recognized national standing as to whether such financial
statements are free of material misstatement, which report and opinion will be
prepared in accordance with audit standards of the Public Company Accounting
Oversight Board and will not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit or with respect to the absence of material misstatement; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each Fiscal Year of the Company
(commencing with the first fiscal quarter ending after the Closing Date), a
consolidated balance sheet of the Company and its Subsidiaries as of the end of
such fiscal quarter, and the related consolidated statements of income or
operations and cash flows for such fiscal quarter and for the portion of the
Company’s Fiscal Year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous Fiscal Year and
the corresponding portion of the previous Fiscal Year, all in reasonable detail,
certified by the chief financial officer or the vice president and controller of
the Company as fairly presenting the financial condition, results of operations
and cash flows of the Company and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

51    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

As to any information contained in materials furnished pursuant to
Section 6.02(b), the Company will not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing will not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent (who
will distribute copies to the Lenders), in form and detail reasonably
satisfactory to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Company (which delivery may, unless the
Administrative Agent requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes);

(b) promptly, after the same are available, copies of each proxy statement sent
to the shareholders of the Company and copies of all annual, regular, periodic
and special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act, and not otherwise required to be delivered to the Administrative
Agent pursuant hereto;

(c) promptly, and in any event within five Business Days after receipt thereof
by the Company or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
the Company or any Subsidiary thereof to the extent that any such notice or
other correspondence would be required to be disclosed in a Form 8-K filing with
the SEC; and

(d) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender through the
Administrative Agent may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) or (c) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, will be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that (i) the Company shall deliver paper
copies of such documents to the Administrative Agent who will distribute copies
to any Lender that requests the Company to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Company shall notify the Administrative Agent
(by facsimile or electronic mail) of the posting of any such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event

 

52    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

shall have no responsibility to monitor compliance by the Company with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Company hereunder (including, for the avoidance
of doubt, materials/and or information delivered pursuant to Section 4.02)
(collectively, “Company Materials”) by posting the Company Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Company or its
Subsidiaries, or the respective securities of any of the foregoing, and who may
be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Company hereby agrees that (w) all Company
Materials that are to be made available to Public Lenders will be clearly and
conspicuously marked “PUBLIC” which, at a minimum, will mean that the word
“PUBLIC” will appear prominently on the first page thereof; (x) by marking
Company Materials “PUBLIC”, the Company will be deemed to have authorized the
Administrative Agent, the Arrangers and the Lenders to treat such Company
Materials as not containing any material non-public information with respect to
the Company or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Company Materials
constitute Information, they will be treated as set forth in Section 10.07);
(y) all Company Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and
(z) the Administrative Agent and the Arrangers will be entitled to treat any
Company Materials that are not marked “PUBLIC” as being suitable only for
posting outside the portion the Platform designated “Public Side Information”.

6.03 Notices. Promptly notify the Administrative Agent (and each Lender through
the Administrative Agent) of the following, upon any such event becoming known
to any Responsible Officer of the Company:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect, including any such matter resulting from (i) breach
or non-performance of, or any default under, a Contractual Obligation of the
Company or any Subsidiary, or (ii) the commencement of, or any material
development in, any litigation or proceeding affecting the Company or any
Subsidiary, including pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event, that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability to the Company and its Subsidiaries in an aggregate amount exceeding
$50,000,000; and

(d) of any announcement by Moody’s or S&P of any change in a Debt Rating.

Each notice pursuant to subsections (a) through (c) of this Section 6.03 will be
accompanied by a statement of a Responsible Officer of the Company setting forth
details of the

 

53    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

occurrence referred to therein and stating what action the Company has taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.03(a)
will describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.

6.04 Payment of Taxes. Pay and discharge as the same will become due and
payable, all its tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Company or such Material
Subsidiary, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect the legal existence and good standing of the Company and its
Material Subsidiaries under the Laws of the jurisdiction of its organization
except in a transaction permitted by Section 7.03; (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect; and (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which would
reasonably be expected to have a Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted and (b) make
all necessary repairs thereto and renewals and replacements thereof except, in
the case of clauses (a) and (b), where the failure to do so would not reasonably
be expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance) as are customarily carried under
similar circumstances by such other Persons.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied will
be made of all financial transactions and matters involving the assets and
business of the Company or such Material Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss

 

54    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

its affairs, finances and accounts with its officers having direct knowledge or
responsibility of the subject matter, provided, however, that such visits,
inspections or examinations will be made at a reasonable time during normal
business hours with due regard for, and minimal disruption of, the business of
the Company and its Subsidiaries, and will not (a) be at the expense of the
Company, (b) occur more frequently than once in any 12-month period and (c) be
made without five (5) Business Days’ prior written notice; provided further,
however, that when an Event of Default exists, the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Company at any time during
normal business hours and without advance notice.

6.11 Use of Proceeds. Use the proceeds of the Loans to (a) finance, in part, the
Acquisition, and (b) pay fees and expenses incurred in connection with the
Transaction.

6.12 Covenant to Guarantee Obligations. Within 30 days (or such later time as
may be reasonably requested in writing by the Company and accepted by the
Administrative Agent) of the designation of any Domestic Subsidiary as a
guarantor under any other Material Indebtedness of the Company after the Closing
Date, the Company shall (a) cause each such Domestic Subsidiary to deliver to
the Administrative Agent, a duly executed copy of the Subsidiary Guaranty (or
supplement or joinder thereto) pursuant to which such Domestic Subsidiary agrees
to be bound by the terms and provisions of the Subsidiary Guaranty, and such
Subsidiary Guaranty (or supplement or joinder thereto) and (b) deliver to the
Administrative Agent documents of the types referred to in Section 4.02(a)(ii)
and opinions of counsel to such Person (which shall cover, among other things,
the legality, validity, binding effect and enforceability of the documentation
referred to in clause (a)) in form and substance substantially similar to the
opinions of counsel attached hereto as Exhibit H, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Loan or other Obligation hereunder will remain unpaid or
unsatisfied, then, from and after the Closing Date, the Company in each section
of this Article VII (other than Section 7.02), will not, nor will it permit or
allow any Material Subsidiary in any section of this Article VII or any
Subsidiary in Sections 7.01 and 7.02 to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
(except as contemplated by Section 7.02(b)), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(b);

 

55    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.02(f); and

(j) other Liens securing other Indebtedness permitted by Section 7.02 or other
liabilities of the Company and its Subsidiaries in an aggregate amount not to
exceed, at any time, the greater of $500,000,000 and 15% of the Net Worth of the
Company (it being understood that any Lien permitted under any other clause in
this Section 7.01 shall not be included in the computation described in this
clause (j)).

7.02 Subsidiary Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the Closing Date and listed on Schedule 7.02 and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection

 

56    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

therewith, are no less favorable in any material respect to the Loan Parties or
the Lenders than the terms of any agreement or instrument governing the
Indebtedness being refinanced, refunded, renewed or extended;

(c) obligations (contingent or otherwise) of any Subsidiary existing or arising
under any Swap Contract; provided that (i) such obligations are (or were)
entered into by such Person for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(d) Indebtedness of any Subsidiary Guarantor;

(e) Guarantees of any Subsidiary in respect of Indebtedness otherwise permitted
hereunder of any Subsidiary;

(f) Indebtedness of any Person that becomes a Subsidiary after the Closing Date;
provided that (i) such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) the aggregate principal amount of all such
Indebtedness permitted by this Section 7.02(f) at any one time outstanding shall
not exceed the greater of $500,000,000 and 15% of the Net Worth of the Company;

(g) Capital Lease Obligations, Synthetic Lease Obligations or Receivables
Facility Attributable Indebtedness in an aggregate principal amount which, when
added to all other Capital Lease Obligations, Synthetic Lease Obligations and
Receivables Facility Attributable Indebtedness created, incurred or assumed
under this clause (g), do not to exceed the greater of $500,000,000 and 15% of
the Net Worth of the Company at any time, subject in the case of any such
Indebtedness secured by a Lien, to the limitation set forth in Section 7.01(j);

(h) additional secured or unsecured Indebtedness not otherwise permitted under
this Section 7.02 in an aggregate principal amount at any time outstanding
which, when added to, without duplication, the aggregate principal amount of
Indebtedness and other obligations that are secured by a Lien permitted by
Section 7.01(j) at such time, do not exceed the greater of $500,000,000 and 15%
of the Net Worth of the Company;

(i) intercompany loans made between the Company and a Subsidiary or any two
Subsidiaries; and

(j) any Acquisition Indebtedness.

7.03 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets (whether now owned or
hereafter acquired) of the Company and the Material Subsidiaries, taken as a
whole, unless (a) at the time thereof and immediately after giving effect
thereto no Event of Default shall have occurred and be continuing and (b) after
giving effect to any such transaction, the business, taken as a whole, of the
Company and the

 

57    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

Material Subsidiaries shall not have been altered such that the Company or its
Material Subsidiaries are unable to comply with the restriction on the covenant
governing any change in nature of business in Section 7.04, provided that (i) if
the Company is not the survivor of any such consolidation or merger involving
the Company, (A) the Company, at the time thereof and immediately after giving
effect thereto, shall be in compliance on a pro forma basis with the financial
covenants contained in Sections 7.08 and 7.09 as if such consolidation or merger
had been consummated (and any related Indebtedness incurred, assumed or repaid
in connection therewith had been incurred, assumed or repaid, as the case may
be) on the first day of the most recently completed four fiscal quarters of the
Company for which financial statements have been delivered pursuant to
Section 6.01 (as demonstrated by delivery to the Administrative Agent of a
certificate of a Responsible Officer to such effect showing such calculation in
reasonable detail prior to or concurrently with such consolidation or merger),
(B) the surviving Person of such consolidation or merger shall expressly assume
all of the Company’s rights and obligations under this Agreement and the other
Loan Documents pursuant to documentation reasonably satisfactory to the
Administrative Agent and shall thereafter be deemed to be the Company for all
purposes hereunder and (C) such consolidation or merger will not result in a
Change of Control; and (ii) the Company shall not liquidate or dissolve.

7.04 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Material Subsidiaries on the Closing Date or any business substantially
related or incidental thereto.

7.05 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Company that is a Material Subsidiary, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Company or such Material Subsidiary as would
be obtainable by the Company or such Material Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate,
provided that the foregoing restriction will not apply to (i) transactions
between or among (A) the Company and any of its Wholly Owned Subsidiaries,
(B) Wholly Owned Subsidiaries of the Company or (C) Subsidiary Guarantors,
(ii) Permitted Receivables Transfers, or (iii) any transaction between the
Company and an Affiliate of the Company resulting in a transfer to the Company
of the proceeds of any Acquisition Indebtedness issued by such Affiliate.

7.06 Investments. Make any Investment (other than Investments made in the
ordinary course of business and Investments required in connection with the
Receivables Purchase Documents) if, immediately before and after giving effect
to such Investment, an Event of Default shall have occurred and be continuing.

7.07 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so
(exclusive of stock dividends and cash dividends paid to the Company or any
Subsidiary Guarantor); provided that the foregoing restriction will not apply
if, immediately before and after giving effect to such transaction, no Event of
Default shall have occurred and be continuing.

7.08 Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the last day of any period of four consecutive fiscal quarters of the Company to
exceed (i) 4.25:1.00 from the Closing Date through December 31, 2013,
(ii) 4.00:1.00 from January 1, 2014 through December 31, 2014, and
(iii) 3.50:1.00 from January 1, 2015 through the Maturity Date.

 

58    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

7.09 Net Worth. In the event the Springing Amount for the prior twelve-month
period is greater than 7.50% of the Net Worth of the Company as of the last day
of the most recently ended fiscal quarter of the Company, the Net Worth of the
Company shall not be less than the sum of (x) 75% of the Net Worth of the
Company as of June 30, 2011 plus (y) 50% of the Consolidated Net Income of the
Company for each fiscal quarter of the Company ending after June 30, 2011,
provided that the Consolidated Net Income of the Company for any such fiscal
quarter shall only be taken into account for purposes of this calculation if it
is positive.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Subject to Section 8.04, from and after the Closing
Date, any of the following will constitute an Event of Default:

(a) Non-Payment. The Company fails to pay (i) when and as required to be paid
herein, and in the currency required hereunder, any amount of principal of any
Loan, or (ii) within five (5) days after the same becomes due, any interest on
any Loan, any fee due hereunder, or any other amount payable hereunder or under
any other Loan Document (other than an amount specified in clause (i) above);

(b) Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in Section 6.03(a) or 6.05(a) (with respect to
the Company’s existence) or Article VII;

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof from the Administrative
Agent (given at the request of any Lender) to the Company, unless such failure
is not susceptible to cure within thirty (30) days and, within such thirty
(30) days, the Company has taken reasonable steps to effectuate a cure,
continues to diligently pursue such cure, and actually effectuates such cure
within sixty (60) days after such notice to the Company;

(d) Representations and Warranties. Any representation and warranty made or
deemed made by or on behalf of the Company or any other Loan Party herein or in
any other Loan Document is incorrect in any material respect when made or deemed
made;

(e) Cross-Default. (i) The Company or any Material Subsidiary fails to make any
payment of principal or interest in respect of any Material Indebtedness, when
and as the same shall become due and payable (after giving effect to any
applicable grace periods), (ii) any event or condition occurs that results in
any Material Indebtedness (A) becoming due prior to its scheduled maturity or
(B) that enables or permits (after giving effect to any applicable grace
periods) the holder or holders of any Material Indebtedness, or any trustee or
agent on its or their behalf, to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this

 

59    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

subsection (e)(ii) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness if such secured Indebtedness is paid when due, (iii) any
termination event or event of like import occurs under any Receivables Purchase
Facility having a principal amount or committed amount in excess of
$100,000,000, that (1) terminates, or permits the investors under any
Receivables Purchase Facility to terminate, the reinvestment of collections or
proceeds of Receivables and Related Security under any Receivables Purchase
Document (other than a termination resulting solely from the request of the
Company or any of its Subsidiaries) or (2) causes the replacement of, or permits
the investors under any Receivables Purchase Facility to replace, the Person
then acting as servicer for such Receivables Purchase Facility, if the Person
then acting as servicer is a Loan Party or an Affiliate of a Loan Party or
(iv) there occurs under any Swap Contract an early termination date resulting
from (x) any event of default under such Swap Contract as to which the Company
or any Material Subsidiary is the defaulting party thereunder or (y) any
termination event under such Swap Contract as to which the Company or any
Material Subsidiary is an affected party thereunder and, in either event, the
Swap Termination Value owed by the Company or such Material Subsidiary as a
result thereof is greater than $100,000,000;

(f) Insolvency Proceedings, Etc. The Company or any of its Material Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of the Company or any of its Material Subsidiary and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to the Company or any of its Material
Subsidiaries or to all or any material part of its property is instituted
without the consent of the Company or such Material Subsidiary and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding;

(g) Inability to Pay Debts; Attachment. (i) The Company or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of the Company or such Material Subsidiary and is not
released, vacated or fully bonded within thirty (30) days after its issue or
levy;

(h) Judgments. There is entered against the Company or any Material Subsidiary a
final judgment or order for the payment of money in an aggregate amount
exceeding $100,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage) and (A) enforcement
proceedings are commenced by any creditor upon such judgment or order and
(B) there is a period of thirty consecutive days during which execution shall
not have been effectively stayed, vacated or bonded pending appeal or otherwise;

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in

 

60    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

an aggregate amount in excess of $100,000,000 or (ii) the Company or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $100,000,000;

(j) Invalidity of Loan Documents. This Agreement, any Note or any material
Guarantee under the Subsidiary Guaranty shall, for any reason, cease to be in
full force and effect, or the Company or any Subsidiary Guarantor shall contest
in writing the validity or enforceability hereunder or under any Note or any
Subsidiary Guaranty, in each case, other than in accordance with the terms
hereof and thereof (including, in the case of a Subsidiary Guarantor, as a
result of the release of such Subsidiary Guarantor in accordance with
Section 9.10); or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. Subject to Section 8.04, if any Event of
Default occurs and is continuing, the Administrative Agent will, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions from and after the Closing Date:

(a) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Company; and

(b) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid will automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations will, subject to Section 2.17, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts payable to the Lenders (including fees, charges
and disbursements of counsel to the respective Lenders and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

 

61    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

8.04 Cleanup Period. Notwithstanding anything to the contrary, if during the
five-day period following the Closing Date a matter or circumstance exists which
constitutes a Default, that matter or circumstance will not constitute a
Default; provided that (i) the matter or circumstance does not constitute (x) a
Major Default or (y) a Default incapable of being cured, (ii) reasonable steps
are being taken to cure that matter or circumstance and (iii) such Default is
cured or otherwise ceases to exist within five days following the Closing Date.
For the avoidance of doubt, nothing in this section shall affect the conditions
precedent set forth in Article IV.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and the
Company will have no rights as a third party beneficiary of any of such
provisions.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder will have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” will, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent will not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) will not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

62    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

(b) will not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as will be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
will not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) will not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and will not be liable for the failure to
disclose, any information relating to the Company or any of its respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent will not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as will be necessary, or as the
Administrative Agent will believe in good faith will be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent will be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Company or a Lender.

The Administrative Agent will not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
(or waiver) of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent will be entitled
to rely upon, and will not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and will not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent will have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and will not be liable
for any action taken or not taken by it in accordance with the advice of any
such counsel, accountants or experts.

 

63    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article will apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and will apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Company (provided
that such notice given while the Administrative Agent is holding Pre-Advanced
Funds shall become effective immediately after distribution of such funds to the
Lenders or the Company pursuant to Section 2.02). Upon receipt of any such
notice of resignation, the Required Lenders will have the right, in consultation
with the Company, to appoint a successor, which will be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor will have been so appointed by the Required Lenders
and will have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent will notify the Company and the Lenders that no
qualifying Person has accepted such appointment, then such resignation will
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent will be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent will instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor will succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent will be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Company to a successor
Administrative Agent will be the same as those payable to its predecessor unless
otherwise agreed between the Company and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 10.04 will continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information

 

64    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it will
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers, the Syndication Agent or the Co-Documentation Agents will have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding relative to any Loan Party is pending,
the Administrative Agent (irrespective of whether the principal of any Loan will
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent will have made any demand on
the Company) will be entitled and empowered, by intervention in such proceeding
or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.10 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent will consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 10.04.

Nothing contained herein will be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

65    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

9.10 Guaranty Matters. The Lenders irrevocably authorize the Administrative
Agent to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person (a) ceases to be a Subsidiary of the Company
as a result of a transaction permitted hereunder, (b) ceases to be a guarantor
under all other Material Indebtedness of the Company or (c) was voluntarily
designated by the Company as a Subsidiary Guarantor and the Company requests, in
writing, that the Administrative Agent release it from the Subsidiary Guaranty
and no Event of Default would immediately result from such a release. Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty pursuant
to this Section 9.10.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Company or
any other Loan Party therefrom, will be effective unless in writing signed by
the Required Lenders and the Company or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent (such acknowledgement not
to be unreasonably withheld, conditioned or delayed) and each such waiver or
consent will be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent will:

(a) extend or increase the Commitment of any Lender without the written consent
of such Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders will be necessary to
amend the definition of “Default Rate” or to waive any obligation of the Company
to pay interest at the Default Rate;

(d) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(e) release all of the Subsidiary Guarantors without the written consent of each
Lender, except to the extent the release of all of the Subsidiary Guarantors is
permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone); or

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;

 

66    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

and, provided further, that (i) no amendment, waiver or consent will, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
will be in writing and will be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or e-mail as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone will be made to the applicable telephone number, as follows:

(i) if to the Company or the Administrative Agent, to the address, telecopy
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopy number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, will be deemed to have been given when
received; notices and other communications sent by telecopy will be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, will be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, will be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing will not apply to notices to
any Lender pursuant to Article II if such

 

67    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

Lender has notified the Administrative Agent that it is incapable of receiving
notices under such Article by electronic communication. The Administrative Agent
or the Company may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address will be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication will be deemed to have been sent at the opening of business on the
next business day for the recipient, and (ii) notices or communications posted
to an Internet or intranet website will be deemed received upon the deemed
receipt by the intended recipient at its e-mail address as described in the
foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no event will
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Company, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Company’s or the Administrative
Agent’s transmission of Company Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event will any Agent Party have any
liability to the Company, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d) Change of Address, Etc. Each of the Company and the Administrative Agent may
change its address, telecopy, telephone number or electronic mail address for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopy, telephone number or
electronic mail address for notices and other communications hereunder by notice
to the Company and the Administrative Agent. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopy number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected

 

68    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities laws, to make reference to
Company Materials, if any, that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Company or its securities for purposes of United
States federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders will be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Company even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Company will indemnify the Administrative Agent, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Company. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder will operate as a
waiver thereof; nor will any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.14), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.14, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

69    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company will pay (i) all reasonable and documented
out of pocket expenses incurred by the Administrative Agent (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, which shall be limited to Shearman & Sterling LLP), in connection with
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof; provided that the out of pocket
expenses of the Administrative Agent and its Affiliates and their counsel with
respect to the preparation, negotiation, execution and delivery of the Loan
Documents in connection with the Transaction shall be limited as set forth in
the Commitment Letter and (ii) all reasonable and documented out of pocket
expenses incurred by the Administrative Agent and the Lenders (including the
reasonable fees, disbursements and other charges of counsel, which shall be
limited to one counsel, and if necessary, one local counsel in each appropriate
jurisdiction and, solely in the case of a conflict of interest, one special
conflicts counsel to all affected Indemnitees, taken as a whole) in connection
with the enforcement or protection of their respective rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section.

(b) Indemnification by the Company. Subject to Section 10.04(a), the Company
will indemnify the Administrative Agent (and any sub-agent thereof), each
Arranger, the Syndication Agent, each Co-Documentation Agent, each Lender, and
each Related Party of any of the foregoing Persons (each an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee) arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or the use or proposed use
of the proceeds therefrom (including the financing, in part, of the Acquisition
with the proceeds of the Loans), (iii) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by the Company
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Company or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity will not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence,
willful misconduct or bad faith of such Indemnitee (or its respective affiliates
and their respective officers, directors, employees or agents), (y) result from
a claim brought by the Company against an Indemnitee for a material breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Company has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction or
(z) result from a claim of any Indemnitee solely against one or more Indemnitees
(and not by one or more Indemnitees against the Administrative Agent, any
Arranger, the Syndication Agent or any Co-Documentation Agent to the extent
acting in their capacity as such and to the extent otherwise entitled to be
indemnified hereunder) that have not

 

70    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

resulted from the action or inaction of the Company or its Subsidiaries or any
of their respective officers, directors, employees or agents. Notwithstanding
any of the foregoing provisions to the contrary, this Section 10.04(b) shall not
apply with respect to Taxes, other than any Taxes that represent losses or
damages arising from a non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.13(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, none of the parties to this Agreement shall assert, and each
party hereto hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients (excluding any Indemnitee) of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence, willful misconduct or bad faith of such Indemnitee as
determined by a final and nonappealable judgment of a court of competent
jurisdiction. The indemnities in this Section 10.04(b) shall not abrogate,
modify or diminish the obligations of the Administrative Agent and the Lenders
to keep certain information confidential in the manner and to the extent
provided in Section 10.07.

(e) Payments. All amounts due under this Section will be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section will survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Company is made to the Administrative Agent or any Lender, or the Administrative
Agent or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent or such

 

71    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied will be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence will
survive the payment in full of the Obligations and the termination of this
Agreement.

10.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (except in connection with a transaction permitted under
Section 7.03 in accordance with the terms thereof) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(e) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (g) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (e) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall

 

72    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

not be less than $5,000,000 unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Company otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment so
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten Business Days after
having received notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person. No such assignment of Commitments
shall be made at any time prior to the initial funding of the Loans hereunder on
the Closing Date to any Person that is not an Eligible Pre-Closing Lender.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (d) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and shall, to the extent of

 

73    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05 and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Upon request, the Company (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (e) of this Section.

(c) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this subsection (c), then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(d) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Company,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the Company
and, solely with respect to the Commitments of, and principal amounts of the
Loans owing to, any Lender, such Lender, in each case at any reasonable time and
from time to time upon reasonable prior notice.

(e) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural

 

74    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

person, a Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Company, the Administrative Agent, and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Company, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
this Agreement) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (f) of this
Section, the Company agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided that such Participant agrees to be subject to the
provisions of Section 3.06 as if it were a Lender. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.14 as though it were a Lender.

(f) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant
shall not be entitled to the benefits of Section 3.01 unless the Company is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Company, to comply with Section 3.01(e) as though
it were a Lender.

(g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

75    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Company and its obligations, (g) with the
consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Company.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Company or any Subsidiary, provided that, in the case
of information received from the Company or any Subsidiary after the Closing
Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section will be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States federal and state securities laws.

Subject to any applicable requirements of United State federal, state or local
laws or regulations, including securities laws or regulations, neither the
Administrative Agent nor any Lender will make or cause to be made, whether
orally, in writing or otherwise, any public announcement or statement that is
intended for the general public and not targeted primarily to reach audiences in
the banking industry and the banking industry’s customers with respect to the

 

76    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

transactions contemplated by this Agreement, or any of the provisions of this
Agreement, without the prior written approval of the Company as to the form,
content and timing of such announcement or disclosure, which approval may be
given or withheld in the Company’s sole discretion.

10.08 Right of Setoff. If an Event of Default will have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations at any time owing by such Lender or any such Affiliate to or
for the credit or the account of the Company against any and all of its
obligations now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender will have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Company may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Company and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice will not affect
the validity of such setoff and application. Notwithstanding the provisions of
this Section 10.08, if at any time any Lender or any of their respective
Affiliates maintains one or more deposit accounts for the Company or any other
Loan Party into which Medicare and/or Medicaid receivables are deposited, such
Person shall waive the right of setoff set forth herein.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents will not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender will receive interest in an amount that exceeds the Maximum Rate, the
excess interest will be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Company. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement and the other
Loan Documents may be executed in counterparts (and by different parties hereto
in different

 

77    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

counterparts), each of which will constitute an original, but all of which when
taken together will constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement will become effective when it will have been executed by the
Administrative Agent and when the Administrative Agent will have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement and any other Loan Document by telecopy or other
electronic transmission (including “pdf” or “tif”) will be effective as delivery
of a manually executed counterpart of this Agreement and the other Loan
Documents.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith will
survive the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Borrowing, and will continue in full force and effect as long as any Loan or any
other Obligation hereunder will remain unpaid or unsatisfied.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents will not be affected or impaired thereby and (b) the
parties will endeavor in good faith negotiations to replace the illegal, invalid
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction will not
invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 10.12, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as applicable, then
such provisions shall be deemed to be in effect only to the extent not so
limited.

10.13 Replacement of Lenders. In the event (i) any Lender requests compensation
under Section 3.04, (ii) the Company is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, (iii) any Lender becomes a Defaulting Lender, (iv) any Lender
refuses to consent to any amendment, waiver or other modification of this
Agreement or any other Loan Document requested by the Company that requires the
consent of a greater percentage of the Lenders than the Required Lenders and
such amendment, waiver or other modification is consented to by the Required
Lenders, or (v) any other circumstance exists hereunder that gives the Company
the right to replace a Lender as a party hereto, then the Company may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that will assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

78    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

(a) the Company will have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender will have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender will not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; PROVIDED THAT (I) THE
INTERPRETATION OF THE DEFINITION OF TARGET MATERIAL ADVERSE EFFECT AND WHETHER
OR NOT A TARGET MATERIAL ADVERSE EFFECT HAS OCCURRED, (II) THE DETERMINATION OF
THE ACCURACY OF ANY ACQUISITION AGREEMENT REPRESENTATIONS AND WHETHER AS A
RESULT OF ANY INACCURACY THEREOF THE COMPANY (OR ITS AFFILIATES) HAVE THE RIGHT
TO TERMINATE ITS (OR THEIR) OBLIGATIONS UNDER THE ACQUISITION AGREEMENT, OR TO
DECLINE TO CONSUMMATE THE ACQUISITION PURSUANT TO THE ACQUISITION AGREEMENT AND
(III) THE DETERMINATION OF WHETHER THE ACQUISITION HAS BEEN CONSUMMATED IN
ACCORDANCE WITH THE TERMS OF THE ACQUISITION, IN EACH CASE, SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED SOLELY IN ACCORDANCE WITH, THE LAWS OF ENGLAND
AND WALES, WITHOUT REGARD TO ANY OTHER PRINCIPLES OF CONFLICTS OF LAW.

(b) SUBMISSION TO JURISDICTION. THE COMPANY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN

 

79    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING WILL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT WILL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE COMPANY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE COMPANY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 USA PATRIOT Act. Each Lender that is subject to the Patriot Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Company that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies the Company,
which information includes the name and address of the Company and other
information that will allow such Lender or the Administrative Agent, as

 

80    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

applicable, to identify the Company in accordance with the Patriot Act. The
Company shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.

10.17 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Company acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Lenders and the Arrangers are arm’s-length commercial transactions between the
Company, on the one hand, and the Administrative Agent, the Lenders and the
Arrangers, on the other hand, (B) the Company has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Company is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative Agent, the Lenders and
the Arrangers is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Company or any
other Person and (B) neither the Administrative Agent nor any Lender nor any
Arranger has any obligation to the Company with respect to the transactions
contemplated hereby, except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Lenders and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company, and
neither the Administrative Agent nor any Lender nor any Arranger has any
obligation to disclose any of such interests to the Company. To the fullest
extent permitted by law, the Company hereby waives and releases any claims that
it may have against the Administrative Agent, the Lenders and any Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

10.18 Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

[Remainder of page intentionally left blank]

 

81    Watson Pharmaceuticals Term Loan Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

WATSON PHARMACEUTICALS, INC. By:   /s/ R. Todd Joyce   Name: R. Todd Joyce  
Title: Chief Financial Officer-Global

 

[Signature Page to Watson Pharmaceuticals Term Loan Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative

Agent

By:   /s/ Darleen R Parmelee   Name: Darleen R Parmelee   Title: Assistant Vice
President

 

[Signature Page to Watson Pharmaceuticals Term Loan Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender By:   /s/ Robert LaPorte   Name: Robert LaPorte
  Title: Vice President

 

[Signature Page to Watson Pharmaceuticals Term Loan Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION

By:   /s/ Kirk Tesch   Name: Kirk Tesch   Title: Director

 

[Signature Page to Watson Pharmaceuticals Term Loan Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:   /s/ Michael Mozer   Name: Michael Mozer   Title: Vice
President

 

[Signature Page to Watson Pharmaceuticals Term Loan Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:   /s/ Philip Mousin   Name: Philip Mousin   Title:
Credit Executive

 

[Signature Page to Watson Pharmaceuticals Term Loan Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By:   /s/ Ming K. Chu   Name: Ming K. Chu  
Title: Vice President By:   /s/ Hans-Josef Thiele   Name: Hans-Josef Thiele  
Title: Director

 

[Signature Page to Watson Pharmaceuticals Term Loan Agreement]



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD. By:   /s/ Bertram H. Tang   Name: Bertram H. Tang  
Title: Authorized Signatory

 

[Signature Page to Watson Pharmaceuticals Term Loan Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ,

LTD

By:   /s/ Lillian Kim   Name: Lillian Kim   Title: Director

 

[Signature Page to Watson Pharmaceuticals Term Loan Agreement]



--------------------------------------------------------------------------------

AUSTRALIA AND NEW ZEALAND

BANKING GROUP LIMITED

By:   /s/ Robert Grillo   Name: Robert Grillo   Title: Director

 

[Signature Page to Watson Pharmaceuticals Term Loan Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING

CORPORATION

By:   /s/ David W. Kee   Name: David W. Kee   Title: Managing Director

 

[Signature Page to Watson Pharmaceuticals Term Loan Agreement]



--------------------------------------------------------------------------------

TD BANK, N.A. By:   /s/ Todd Antico   Name: Todd Antico   Title: Senior Vice
President

 

[Signature Page to Watson Pharmaceuticals Term Loan Agreement]



--------------------------------------------------------------------------------

DNB BANK ASA, GRAND CAYMAN

BRANCH

By:

  /s/ Kristie Li   Name: Kristie Li   Title: First Vice President

By:

  /s/ Thomas Tangen   Name: Thomas Tangen   Title: Senior Vice President

 

[Signature Page to Watson Pharmaceuticals Term Loan Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL

ASSOCIATION

By:   /s/ Robert Moravec   Name: Robert Moravec   Title: Senior Relationship
Manager

 

[Signature Page to Watson Pharmaceuticals Term Loan Agreement]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC By:   /s/ Bhavin Shah   Name: Bhavin Shah  
Title: Managing Director

 

[Signature Page to Watson Pharmaceuticals Term Loan Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:   /s/ Michael West   Name: Michael West  
Title: Vice President

 

[Signature Page to Watson Pharmaceuticals Term Loan Agreement]



--------------------------------------------------------------------------------

LLOYDS TSB BANK PLC, as a Lender By:   /s/ Candi Obrentz   Name: Candi Obrentz  
Title: Vice President—O013 LLOYDS TSB BANK PLC, as a Lender By:   /s/ Julia R.
Franklin   Name: Julia R. Franklin   Title: Vice President—F014

 

[Signature Page to Watson Pharmaceuticals Term Loan Agreement]



--------------------------------------------------------------------------------

SOVEREIGN BANK, N.A. By:   /s/ JOHN W. DEEGAN   Name: JOHN W. DEEGAN   Title:
SVP—CORPORATE BANKING

 

[Signature Page to Watson Pharmaceuticals Term Loan Agreement]



--------------------------------------------------------------------------------

LAND BANK OF TAIWAN LOS ANGELES

BRANCH

By:   /s/ Juifu Chien   Name: Juifu Chien   Title: Vice President and General
Manager

 

[Signature Page to Watson Pharmaceuticals Term Loan Agreement]



--------------------------------------------------------------------------------

TAIWAN COOPERATIVE BANK LOS

ANGELES BRANCH

By:   /s/ Li-Hua Huang   Name: Li-Hua Huang   Title: VP & General Manager

 

[Signature Page to Watson Pharmaceuticals Term Loan Agreement]



--------------------------------------------------------------------------------

CHANG HWA COMMERCIAL BANK, LTD.,

NEW YORK BRANCH

By:   /s/ Eric Y.S. Tsai   Name: Eric Y.S. Tsai   Title: V.P. & General Manager

 

[Signature Page to Watson Pharmaceuticals Term Loan Agreement]



--------------------------------------------------------------------------------

BANK LEUMI USA By:   /s/ Joung Hee Hong   Name: Joung Hee Hong   Title: First
Vice President

 

[Signature Page to Watson Pharmaceuticals Term Loan Agreement]



--------------------------------------------------------------------------------

BANK OF COMMUNICATION CO. LTD.,

NEW YORK BRANCH

By:   /s/ Shelley He   Name: Shelley He   Title: Deputy General Manager

 

[Signature Page to Watson Pharmaceuticals Term Loan Agreement]



--------------------------------------------------------------------------------

CITY NATIONAL BANK, NA By:   /s/ Charles Hill   Name: Charles Hill   Title: Vice
President

 

[Signature Page to Watson Pharmaceuticals Term Loan Agreement]



--------------------------------------------------------------------------------

HUA NAN COMMERCIAL BANK, LTD. NEW

YORK AGENCY

By:   /s/ Henry Hsieh   Name: Henry Hsieh   Title: Assistant Vice President

 

[Signature Page to Watson Pharmaceuticals Term Loan Agreement]



--------------------------------------------------------------------------------

BANK OF TAIWAN, LOS ANGELES

BRANCH

By:   /s/ Chwan-Ming Ho   Name: Chwan-Ming Ho   Title: Vice President & General
Manager

 

[Signature Page to Watson Pharmaceuticals Term Loan Agreement]



--------------------------------------------------------------------------------

MEGA INTERNATIONAL COMMERCIAL

BANK CO, LOS ANGELES BRANCH

By:   /s/ Hsiao-Ho Huang   Name: Hsiao-Ho Huang   Title: SVP & GM

 

[Signature Page to Watson Pharmaceuticals Term Loan Agreement]



--------------------------------------------------------------------------------

MEGA INTERNATIONAL COMMERCIAL

BANK CO, NEW YORK BRANCH

By:   /s/ Priscilla Hsing   Name: Priscilla Hsing   Title: VP & DGM

 

[Signature Page to Watson Pharmaceuticals Term Loan Agreement]



--------------------------------------------------------------------------------

CHINATRUST COMMERCIAL BANK NEW

YORK BRANCH

By:   /s/ Amy Fong   Name: Amy Fong   Title: SVP & General Manager

 

[Signature Page to Watson Pharmaceuticals Term Loan Agreement]



--------------------------------------------------------------------------------

CATHAY UNITED BANK, LTD. By:   /s/ Alexander Wu   Name: Alexander Wu   Title:
SVP & General Manager

 

[Signature Page to Watson Pharmaceuticals Term Loan Agreement]



--------------------------------------------------------------------------------

THE CHIBA BANK, LTD., NEW YORK

BRANCH

By:   /s/ Yukihito Inamura   Name: Yukihito Inamura   Title: General Manager

 

[Signature Page to Watson Pharmaceuticals Term Loan Agreement]